Exhibit 10.1

Published CUSIP Number: 88160XAF5

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of December 2, 2014

among

TESORO LOGISTICS LP,

as the Borrower

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

THE ROYAL BANK OF SCOTLAND PLC,

as Syndication Agent,

BARCLAYS BANK PLC, CITIBANK, N.A., JPMORGAN CHASE BANK, N.A., and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents,

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

RBS SECURITIES, INC.,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     36   

1.03

 

Accounting Terms

     37   

1.04

 

Rounding

     38   

1.05

 

Times of Day; Rates

     38   

1.06

 

Letter of Credit Amounts

     38   

1.07

 

Currency Equivalents Generally

     38   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     38   

2.01

 

The Loans

     38   

2.02

 

Borrowings, Conversions and Continuations of Loans

     39   

2.03

 

Letters of Credit

     40   

2.04

 

Swing Line Loans

     49   

2.05

 

Prepayments

     52   

2.06

 

Termination or Reduction of Commitments

     53   

2.07

 

Repayment of Loans

     53   

2.08

 

Interest

     53   

2.09

 

Fees

     54   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     55   

2.11

 

Evidence of Debt

     55   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     56   

2.13

 

Sharing of Payments by Lenders

     58   

2.14

 

Increase in Commitments

     59   

2.15

 

Cash Collateral

     60   

2.16

 

Defaulting Lenders

     61   

2.17

 

Extension of Maturity Date

     64   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     66   

3.01

 

Taxes

     66   

3.02

 

Illegality

     70   

3.03

 

Inability to Determine Rates

     71   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     72   

3.05

 

Compensation for Losses

     74   

3.06

 

Mitigation Obligations; Replacement of Lenders

     74   

3.07

 

Provisions Relating to Extended Revolving Commitments

     75   

3.08

 

Survival

     75   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     75   

4.01

 

Conditions of Initial Credit Extension

     75   

4.02

 

Conditions to all Credit Extensions

     79   

4.03

 

Specified Representations

     80   

4.04

 

Additional Closing Date Requirements

     80   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     81   

5.01

 

Existence, Qualification and Power

     81   

5.02

 

Authorization; No Contravention

     81   

5.03

 

Governmental Authorization; Other Consents

     81   

5.04

 

Binding Effect

     82   

5.05

 

Financial Statements; No Material Adverse Effect

     82   

5.06

 

Litigation

     83   

5.07

 

No Default

     83   

5.08

 

Title; Etc

     83   

5.09

 

Environmental Compliance; Permits

     83   

5.10

 

Insurance

     84   

5.11

 

Taxes

     84   

5.12

 

ERISA Compliance

     84   

5.13

 

Subsidiaries; Equity Interests; Loan Parties

     85   

5.14

 

Margin Regulations; Investment Company Act

     85   

5.15

 

Disclosure

     85   

5.16

 

Compliance with Laws

     86   

5.17

 

Intellectual Property; Licenses, Etc

     86   

5.18

 

Solvency

     86   

5.19

 

Labor Matters

     86   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.20

 

Collateral Documents

     86   

5.21

 

Title to Crude Oil and Refined Products

     87   

5.22

 

OFAC

     87   

5.23

 

Anti-Corruption Laws

     87   

ARTICLE VI AFFIRMATIVE COVENANTS

     87   

6.01

 

Financial Statements

     87   

6.02

 

Certificates; Other Information

     88   

6.03

 

Notices

     90   

6.04

 

Payment of Obligations

     91   

6.05

 

Preservation of Existence, Etc

     91   

6.06

 

Maintenance of Properties

     91   

6.07

 

Maintenance of Insurance

     92   

6.08

 

Compliance with Laws

     93   

6.09

 

Books and Records

     93   

6.10

 

Inspection Rights

     93   

6.11

 

Use of Proceeds

     93   

6.12

 

Covenant to Guarantee Obligations and Give Security

     93   

6.13

 

Compliance with Environmental Laws

     97   

6.14

 

Further Assurances

     97   

6.15

 

Compliance with Terms of Leaseholds

     98   

6.16

 

Material Contracts

     98   

6.17

 

Designation and Conversion of Restricted and Unrestricted Subsidiaries

     98   

ARTICLE VII NEGATIVE COVENANTS

     99   

7.01

 

Liens

     99   

7.02

 

Indebtedness

     101   

7.03

 

Investments

     102   

7.04

 

Fundamental Changes

     104   

7.05

 

Dispositions

     104   

7.06

 

Restricted Payments

     105   

7.07

 

Change in Nature of Business    

     106   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.08

 

Transactions with Affiliates

     106   

7.09

 

Burdensome Agreements

     106   

7.10

 

Use of Proceeds

     107   

7.11

 

Financial Covenants

     107   

7.12

 

Sanctions

     107   

7.13

 

Amendments of Organization Documents and Intercompany Agreements

     107   

7.14

 

Accounting Changes

     108   

7.15

 

Amendment, Etc

     108   

7.16

 

Limitation on Speculative Hedging

     108   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     108   

8.01

 

Events of Default

     108   

8.02

 

Remedies upon Event of Default

     110   

8.03

 

Application of Funds

     111   

ARTICLE IX ADMINISTRATIVE AGENT

     112   

9.01

 

Appointment and Authority

     112   

9.02

 

Rights as a Lender

     113   

9.03

 

Exculpatory Provisions

     113   

9.04

 

Reliance by Administrative Agent

     114   

9.05

 

Delegation of Duties

     114   

9.06

 

Resignation of Administrative Agent

     115   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     116   

9.08

 

No Other Duties, Etc

     116   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     116   

9.10

 

Collateral and Guaranty Matters

     118   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     119   

ARTICLE X MISCELLANEOUS

     119   

10.01

 

Amendments, Etc

     119   

10.02

 

Notices; Effectiveness; Electronic Communications

     121   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     123   

10.04

 

Expenses; Indemnity; Damage Waiver

     123   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.05

 

Payments Set Aside

     126   

10.06

 

Successors and Assigns

     126   

10.07

 

Treatment of Certain Information; Confidentiality

     131   

10.08

 

Right of Setoff

     132   

10.09

 

Interest Rate Limitation

     132   

10.10

 

Counterparts; Integration; Effectiveness

     132   

10.11

 

Survival of Representations and Warranties

     133   

10.12

 

Severability

     133   

10.13

 

Replacement of Lenders

     133   

10.14

 

Governing Law; Jurisdiction; Etc

     134   

10.15

 

Waiver of Jury Trial

     135   

10.16

 

No Advisory or Fiduciary Responsibility

     135   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     136   

10.18

 

USA PATRIOT Act

     136   

10.19

 

Keepwell

     137   

10.20

 

ENTIRE AGREEMENT

     137   

10.21

 

Exiting Lender

     137   

10.22

 

Amendment and Restatement

     137   

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SCHEDULES   

1-A

  

Initial Terminals

1-B

  

Material Contracts

1-C

  

Mortgages and Deeds of Trust

1.01(A)

  

Guarantors

1.01(B)

  

Existing Letters of Credit

2.01

  

Commitments and Applicable Percentages

5.09

  

Environmental Matters

5.11

  

Certain Tax Information

5.13

  

Subsidiaries and Other Equity Investments; Loan Parties

6.12(f)

  

Post-Closing Deliverables

7.01

  

Existing Liens

7.02

  

Existing Indebtedness

7.03

  

Existing Investments

7.09

  

Burdensome Agreements

10.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A-1

  

Revolving Credit Loan Notice

A-2

  

Swing Line Loan Notice

B-1

  

Note

B-2

  

Swing Line Note

C

  

Compliance Certificate

D-1

  

Assignment and Assumption

D-2

  

Administrative Questionnaire

E

  

Solvency Certificate

F-1 – F-3

  

Forms of U.S. Tax Compliance Certificates

 

-vi-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 2, 2014, among TESORO LOGISTICS LP, a Delaware limited
partnership (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrower, the Administrative Agent and the lenders party thereto have
previously entered into that certain Amended and Restated Credit Agreement dated
as of January 4, 2013 (as modified, the “Existing Credit Agreement”), pursuant
to which such lenders have made certain loans and advances to the Borrower.

The Borrower has requested an increase to the Aggregate Commitments (as defined
in the Existing Credit Agreement) and certain other modifications to the
Existing Credit Agreement, and the Administrative Agent and the Lenders have
indicated their willingness to amend and restate the Existing Credit Agreement
on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) at least a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person, (c) all or substantially all
of a line of business or division of another Person, (in each case above
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions), or
(d) any properties or assets the Acquisition Consideration for which exceeds, in
an individual transaction, $30,000,000 (but in any case excluding any ordinary
course capital expenditures of the Loan Parties or replacements of existing
equipment, property or assets of the Loan Parties).

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition; provided, that any contingent future
payment shall be considered Acquisition Consideration only to the extent of the
reserve, if any, required under GAAP at the time of such sale to be established
in respect thereof by the Borrower or any Subsidiary.

“Act” has the meaning specified in Section 10.18.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments (including Tranches thereof) of
all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Commitments have expired, then the
Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” and “Applicable Fee Rate” means (i) from the Closing Date to
the date on which the Administrative Agent first receives a Compliance
Certificate pursuant to Section 6.02(b), the applicable percentage per annum set
forth below corresponding to Pricing Level 5 and thereafter (ii) the applicable
percentage per annum set forth below determined by reference to the Consolidated
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b) or as otherwise provided
below:

 

Applicable Rate and Applicable Fee Rate

 

Pricing Level

   Consolidated
Leverage Ratio    Eurodollar
Rate
(Letters of
Credit)     Base Rate     Applicable
Fee Rate  

1

   < 3.00:1      1.75 %      0.75 %      0.375 % 

2

   ³ 3.00:1 but < 3.50:1      2.00 %      1.00 %      0.375 % 

3

   ³ 3.50:1 but < 4.00:1      2.25 %      1.25 %      0.375 % 

 

-2-



--------------------------------------------------------------------------------

Applicable Rate and Applicable Fee Rate

 

Pricing Level

   Consolidated
Leverage Ratio    Eurodollar
Rate
(Letters of
Credit)     Base Rate     Applicable
Fee Rate  

4

   ³ 4.00:1 but < 4.50:1      2.50 %      1.50 %      0.50 % 

5

   ³ 4.50:1      2.75 %      1.75 %      0.50 % 

Any increase or decrease in the Applicable Rate or Applicable Fee Rate resulting
from a change in the Consolidated Leverage Ratio shall become effective as of
the third Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 5 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and in each case shall remain in effect until the date on which such
Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and RBS
Securities Inc., in their capacities as joint lead arrangers and joint
bookrunners.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the combined consolidated statements of
operations, partners equity (deficit) and cash flows of the Borrower, the
Borrower’s Predecessors and its Subsidiaries for the fiscal year ended
December 31, 2013, and the related consolidated statements of income or
operations, partners’ capital, retained earnings and cash flows for such fiscal
year of the Borrower, the Borrower’s Predecessors and its Subsidiaries,
including the notes thereto.

 

-3-



--------------------------------------------------------------------------------

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 8.02.

“Available Cash” (a) with respect to the Borrower, has the meaning set forth in
the Borrower Partnership Agreement and (b) with respect to QEP Midstream, has
the meaning set forth in the QEP Midstream Partnership Agreement, in each case,
as in effect on the Closing Date.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Tesoro Logistics LP dated as of April 26,
2011, among the General Partner, Tesoro, Tesoro Alaska, TRMC and the other
limited partners party thereto.

“Borrower’s Predecessor” means the Borrower’s “Predecessor” as described in the
10-K of the Borrower most recently filed with the SEC as of the Closing Date.

“BP Acquisition Agreement” means that certain Purchase and Sale Agreement dated
as of August 8, 2012 by and among BP West Coast Products LLC, Atlantic Richfield
Company, ARCO Midcon LLC, ARCO Terminal Services Company, CH-Twenty, Inc.,
Products Cogeneration Company and Energy Global Investments (USA), Inc.,
collectively as the sellers, and TRMC, as the buyer.

“BP Assets” means those “Purchased Assets” as defined in the BP Acquisition
Agreement which are acquired by a Loan Party either directly from a seller under
the BP Acquisition Agreement or from a Contributing Affiliate.

 

-4-



--------------------------------------------------------------------------------

“Business” means the ownership, operation, development and acquisition of Crude
Oil, Refined Products and natural gas logistics assets.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or Swing
Line Lender (as applicable) and the Lenders, as collateral for L/C Obligations,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent, the applicable L/C
Issuer or Swing Line Lender shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable L/C Issuer
or the Swing Line Lender (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) Dollar-denominated time deposits with, or Dollar-denominated insured
certificates of deposit or Dollar-denominated bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender, or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia, and is a member of the Federal Reserve System; (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition; and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered

 

-5-



--------------------------------------------------------------------------------

under the Investment Company Act of 1940, which are administered by financial
institutions that have the highest rating obtainable from either Moody’s or S&P,
and the portfolios of which are limited solely to Investments of the character,
quality and maturity described in clauses (a), (b) and (c) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement, and (b) with respect to
any Cash Management Agreement entered into before the Closing Date, is a Lender
or Affiliate of a Lender on the Closing Date.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the Borrower;
(b) Tesoro shall cease, directly or indirectly, to own and control legally and
beneficially more than 50% of the Equity Interests in the General Partner;
(c) the Borrower shall cease, directly or indirectly, to own and control legally
and beneficially 100% of the Equity Interests in QEP Midstream GP; (d) (i) prior
to the QEP Midstream Merger, the Borrower shall cease, directly or indirectly,
to own and control legally and beneficially more than 50% of the Equity
Interests consisting of the common units representing limited partner interests
in QEP Midstream and (ii) following the QEP Midstream Merger, the Borrower shall
cease, directly or indirectly, to own and control legally and beneficially 100%
of the Equity Interests of QEP Midstream; (e) prior to the QEP Midstream Merger,
QEP Midstream (and with respect to Green River Processing, LLC, together with
the

 

-6-



--------------------------------------------------------------------------------

Target) shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests of its Subsidiaries that are
Guarantors; (f) other than as set forth in clauses (d) or (e) above, the
Borrower shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests of Opco, Tesoro High Plains or any
other Guarantor.

“Chevron Acquisition Agreement” means (i) that certain Asset Sale and Purchase
Agreement dated as of December 6, 2012 by and between Northwest Terminalling
Company and Opco and (ii) that certain Asset Sale and Purchase Agreement dated
as of December 6, 2012 by and between Chevron Pipe Line Company and TLNP.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Senior Notes” means collectively, (a) the Borrower’s and Tesoro
Logistics Finance Corp.’s 5.50% senior notes due 2019 in an aggregate
outstanding principal amount of $500,000,000 and (b) the Borrower’s and Tesoro
Logistics Finance Corp.’s 6.25% senior notes due 2022 in an aggregate
outstanding principal amount of $800,000,000.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each of the mortgages, collateral assignments, Security Agreement
Supplements, IP Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Loss” means any loss, damage, destruction or other casualty to, or
any condemnation of, any Collateral.

“Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans (and Tranches thereof) to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement.

 

-7-



--------------------------------------------------------------------------------

“Common Units” means the common units and subordinated units representing
limited partner interests in the Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus
(a) the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges, (ii) the provision for Federal,
state, local and foreign income taxes payable, (iii) depreciation and
amortization expense, (iv) any charges or expenses (other than depreciation or
amortization expense) directly incurred in connection with any Acquisition or
Disposition permitted by this Agreement, in an aggregate amount not to exceed
10% of Consolidated EBITDA (as shown on the consolidated financial statements of
the Borrower and its Restricted Subsidiaries most recently delivered to the
Administrative Agent in accordance with Section 6.01 but without giving effect
to this clause (iv) in such calculation) for any Measurement Period, (v) to the
extent not otherwise permitted to be capitalized, non-recurring costs and
expenses for inspection, repairs, testing and monitoring until December 31, 2014
in connection with the Borrower’s acquisition of pipeline assets pursuant to the
Chevron Acquisition Agreement and (vi) other expenses reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period (in each case of or by the Borrower and its Restricted Subsidiaries for
such Measurement Period) and minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits and (ii) all non-cash items increasing Consolidated Net
Income (in each case of or by the Borrower and its Restricted Subsidiaries for
such Measurement Period). Consolidated EBITDA shall be calculated for each
Measurement Period, on a pro forma basis, after giving effect to, without
duplication, any Acquisition (including the acquisition of any BP Assets and the
QEP Acquisition), Disposition, Uncovered Collateral Loss, or designation of an
Unrestricted Subsidiary as a Restricted Subsidiary or of a Restricted Subsidiary
as an Unrestricted Subsidiary occurring during each period commencing on the
first day of such period to and including the date of such transaction (the
“Reference Period”) as if such Acquisition, Disposition, Uncovered Collateral
Loss or designation and any related incurrence or repayment of Indebtedness
occurred on the first day of the Reference Period. In making the calculation
contemplated by the preceding sentence, Consolidated EBITDA generated or to be
generated by such acquired, divested, designated, or damaged or condemned
property or Person shall be determined in good faith by the Borrower based on
reasonable assumptions; provided, however, that (A) such pro forma calculations
shall also be reasonably acceptable to the Administrative Agent if such pro
forma adjustments to Consolidated EBITDA exceed the lesser of (x) $60,000,000
for any one Acquisition or Disposition or Uncovered Collateral Loss, as
applicable, and (y) thirty percent (30%) of the Consolidated EBITDA for the
Borrower and its Restricted Subsidiaries on a consolidated basis prior to such
adjustment and (B) no such pro forma adjustments shall be allowed unless, not
less than thirty (30) days after the end of such period, the Administrative
Agent shall have received such written documentation as the Administrative Agent
may reasonably request, all in form and substance reasonably satisfactory to the
Administrative Agent, supporting such pro forma adjustments. For purposes
calculating the Consolidated Leverage Ratio, Consolidated Interest Coverage
Ratio and Consolidated Senior Secured Leverage Ratio to determine Applicable
Rate and compliance with Section 7.11, Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Restricted
Subsidiary, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Restricted Subsidiary is a general partner or joint venturer,
unless such Indebtedness is Non-Recourse Debt.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent (i) paid in cash or required to have been paid in cash and (ii) treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Restricted Subsidiaries on a
consolidated basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) the difference of (i) Consolidated Funded Indebtedness as of such date
minus (ii) all cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries as of such date (other than any restricted cash or restricted Cash
Equivalents) on a consolidated basis to (b) Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Restricted Subsidiaries on a consolidated
basis for the most recently completed Measurement Period as set forth on the
Borrower’s financial statements most recently filed with the SEC on Form 10-K or
Form 10-Q; provided that Consolidated Net Income shall exclude (a) extraordinary
gains and extraordinary losses for such Measurement Period, (b) the net income
of any Restricted Subsidiary during such Measurement Period to the extent that
the

 

-9-



--------------------------------------------------------------------------------

declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Restricted Subsidiary during such Measurement Period, except that the Borrower’s
equity in any net loss of any such Restricted Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Measurement Period of any Person if such Person is not
a Restricted Subsidiary, except that the Borrower’s equity in the net income of
any such Person for such Measurement Period shall be included in Consolidated
Net Income up to the aggregate amount of cash actually distributed by such
Person during such Measurement Period to the Borrower or a Restricted Subsidiary
as a dividend or other distribution (and in the case of a dividend or other
distribution to a Restricted Subsidiary, such Restricted Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).

“Consolidated Senior Secured Indebtedness” means all Consolidated Funded
Indebtedness that is secured by a Lien on any property or assets of the Borrower
or any Restricted Subsidiary.

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contributed Assets” means the assets contributed or otherwise transferred by a
Contributing Affiliate to any Loan Party, whether prior to or after the Closing
Date.

“Contributing Affiliates” means Tesoro, TRMC, Tesoro Alaska and any other
Affiliate of Tesoro that contributes or otherwise transfers assets to any Loan
Party, whether prior to or after the Closing Date.

“Contribution Agreement” means any Contribution, Conveyance and Assumption
Agreement between or among one or more Contributing Affiliates and one or more
Loan Parties with respect to Contributed Assets.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Revolving Credit
Borrowing, (b) an L/C Credit Extension and (c) a Swing Line Borrowing.

“Crude Oil” means the unrefined mixture of liquid hydrocarbons, of any grade or
specific gravity, commonly known as petroleum or oil.

 

-10-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, unless cured
or waived during any applicable grace or cure period, would be an Event of
Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the applicable L/C
Issuers, the Swing Line Lender or any other Lender any other amount required to
be paid by it hereunder (including in respect of its participation in Letters of
Credit or Swing Line Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent, the applicable L/C Issuers
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of

 

-11-



--------------------------------------------------------------------------------

judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, the
applicable L/C Issuers, the Swing Line Lender and each other Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disclosed Litigation” has the meaning set forth in Section 5.06.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Distribution Payments” means any cash distribution or dividend by the Borrower
on, or in respect of any retirement, purchase, redemption, or other acquisition
of, any Equity Interests.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Energy Policy Act” means the Energy Policy Act of 1992, Pub. L. No. 102-486,
106 Stat. 2776 (codified as amended in scattered sections of 15, 16, 25, 20, 42
U.S.C.).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, or governmental restrictions relating to pollution and the protection
of the environment or the release of any materials into the environment,
including those related to hazardous substances or wastes, air emissions and
discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party, any of their
respective Restricted Subsidiaries directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any

 

-12-



--------------------------------------------------------------------------------

Hazardous Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

“Equity Offering” means the issuance by the Borrower of Common Units on or prior
to the Closing Date to finance in part the QEP Acquisition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Sections 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Code or Sections
303, 304 and 305 of ERISA; (h) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon the Borrower or any ERISA Affiliate; or (i) a failure by the
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

 

-13-



--------------------------------------------------------------------------------

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, as published on the applicable Bloomberg screen page (or such
other commercially available source providing such quotations as may be
designated and approved by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period and;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

provided that to the extent a comparable or successor rate is used by the
Administrative Agent in connection herewith, such rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such rate shall be applied in a manner as otherwise reasonably determined
by the Administrative Agent; provided further that, if the LIBOR screen rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Insurance Proceeds” shall mean the proceeds of the following insurance
claims: (i) in respect of business interruption claims to cover operating losses
(including but not limited to loss of profits, operating expenses and other
costs) of the Borrower in respect of which the relevant insurance claim was
made; (ii) covering, and applied to, a third party claim; or (iii) other
insurance claims as approved by the Administrative Agent in its sole discretion.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Subsidiary
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Subsidiary Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 10.19 and
any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Subsidiary Guaranty of such Guarantor, or a
grant by such Guarantor of a security interest, becomes effective with respect
to such Swap Obligation. If a

 

-14-



--------------------------------------------------------------------------------

Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Subsidiary Guaranty or security interest is
or becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) Taxes imposed on or measured by
its overall net income, profits, or capital (however denominated), and franchise
Taxes imposed on it, by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located, in which it is treated as primarily resident or, in the case
of any Lender, in which its applicable Lending Office is located; (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction described in clause (a) above; (c) any backup withholding Tax
that is required by the Code to be withheld from amounts payable to a Lender
that has failed to comply with clause (A) of Section 3.01(e)(ii); (d) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 10.13), any United States withholding Tax that is
required to be imposed on amounts payable to such Foreign Lender pursuant to the
Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
clause (B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 3.01(a)(ii); and
(e) any United States Federal Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Letters of Credit” the letters of credit issued or deemed issued under
the Existing Credit Agreement and listed on Schedule 1.01(B).

“Existing Senior Notes” means, collectively, (a) the Borrower’s and Tesoro
Logistics Finance Corp.’s 6.125% senior notes due 2021 in an aggregate
outstanding principal amount of $550,000,000 and (b) the Borrower’s and Tesoro
Logistics Finance Corp.’s 5.875% senior notes due 2020 in an aggregate
outstanding principal amount of $469,727,000.

“Extending Lenders” has the meaning specified in Section 2.17(d).

“Extended Loans” has the meaning specified in Section 2.17(a).

“Extended Loan Commitments” has the meaning specified in Section 2.17(a).

“Extension” has the meaning specified in Section 2.17(a).

“Extension Amendment” has the meaning specified in Section 2.17(d).

“Extension Offer” has the meaning specified in Section 2.17(a).

 

-15-



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into by the United States that implement or modify the foregoing (so
long as such modification is substantively comparable and not materially more
onerous to comply with) (together with the portions of any law implementing such
intergovernmental agreements).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the fee letter agreement, dated October 19, 2014, among the
Borrower, the Administrative Agent and the Arrangers.

“FERC” means the Federal Energy Regulatory Commission or any of its successors.

“Financial Officer” means the chief executive officer, chief financial officer,
treasurer or controller of a Loan Party.

“Flood Hazard Property” shall mean any Material Real Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for Tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the

 

-16-



--------------------------------------------------------------------------------

terms hereof and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation has been reallocated to other
Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Tesoro Logistics GP, LLC, a Delaware limited liability
company.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

-17-



--------------------------------------------------------------------------------

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 1.01(A) and each other Restricted Subsidiary that is a Material
Subsidiary of the Borrower (including the Target and its Subsidiaries to the
extent that such Subsidiaries are Restricted Subsidiaries) that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12 and (b) solely with respect to the payment and performance by each
Specified Loan Party of its obligations under its Guaranty pursuant to
Section 10.19 with respect to all Swap Obligations, the Borrower.

“Guaranty” means the Second Amended and Restated Guaranty made by the Guarantors
in favor of the Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant to Sections 4.01, 4.04 or 6.12.

“Hazardous Materials” means all substances, wastes or other pollutants
identified as hazardous or toxic pursuant to any Environmental Law, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

“Hedge Bank” means any Person that, (a) at the time it enters into an interest
rate Swap Contract that such Person reasonably believes is permitted under
Article VII, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Swap Contract and (b) with respect to any Swap Contract entered into
before the Closing Date, is a Lender or an Affiliate of a Lender on the Closing
Date.

“Immaterial Subsidiary”: means, subject to Section 6.12(e), any Restricted
Subsidiary if and for so long as such Immaterial Subsidiary, together with all
other Immaterial Subsidiaries, does not (a) have total assets at such time
exceeding 5% of the total assets of the Borrower and its Restricted
Subsidiaries, determined in accordance with GAAP or (b) generate more than 5% of
Consolidated EBITDA for the most recently completed four fiscal quarter period,
in each case as of the end of the fiscal quarter most recently ended and for
which financial statements have been delivered pursuant to Section 6.01(a) or
6.01(b).

“Impacted Loans” has the meaning specified in Section 3.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are (i) not unpaid for more than 90 days after the date on
which such trade account payable was created or (ii) being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person);

 

-18-



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or that
are required to be deducted or withheld from any payment made by or on account
of any obligation of the Borrower under any Loan Document.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Indemnity and Contribution Agreement” means the Indemnity, Subrogation and
Contribution Agreement dated as of the date hereof by and among the Borrower,
QEP Midstream and certain Subsidiaries of QEP Midstream, as in effect as of the
date hereof.

“Information” has the meaning specified in Section 10.07.

“Initial Terminals” means the Crude Oil, Refined Products and natural gas
terminals, processing facilities and/or storage facilities owned by the Borrower
or any of its Subsidiaries as of the Closing Date and described on Schedule 1-A.

“Insurance or Condemnation Proceeds” shall mean the proceeds of any insurance
claim or condemnation event, except for Excluded Insurance Proceeds, received in
connection with condemnation, damage or loss of the Borrower’s or its Restricted
Subsidiaries’ assets.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any

 

-19-



--------------------------------------------------------------------------------

Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing
Line Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Credit Loan Notice, or
such other period that is twelve months or a period shorter than one month
requested by the Borrower and consented to by all the Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interstate Commerce Act” means the body of law commonly known as the Interstate
Commerce Act (codified at 49 U.S.C. App. §§ 1 et seq. (1988)).

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) an Acquisition. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IP Security Agreement Supplements” means any Patent Security Agreement
Supplement, Trademark Security Agreement Supplement and Copyright Security
Agreement Supplement (as such terms are defined in the Security Agreement)
executed by any Loan Party.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

 

-20-



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means each of Bank of America in its capacity as issuer of Letters
of Credit hereunder and any other Lenders selected by the Borrower and
reasonably acceptable to the Administrative Agent that agree to become an L/C
Issuer hereunder, or any successor issuer or issuers of Letters of Credit
hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation thereunder
and shall include the Existing Letters of Credit.

 

-21-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to the Aggregate Commitments.
The Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

“Leverage Date” means December 31, 2015.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) any arrangements entered into by an L/C Issuer and the Borrower
pursuant to Section 2.03(a)(iii), and (h) any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.15 of this
Agreement.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Logistics Services Agreement” means that certain Secondment and Logistics
Services Agreement dated as of July 1, 2014, by and among TRMC, Tesoro
Companies, Tesoro Alaska, General Partner, Borrower, Opco, Tesoro High Plains,
Tesoro Logistics Pipelines LLC, a Delaware limited liability company, TLNP and
TAPC.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), or financial condition of the Borrower and its Subsidiaries
taken as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.

 

-22-



--------------------------------------------------------------------------------

“Material Contract” means (a) the Logistics Services Agreement, the Omnibus
Agreement, each Contribution Agreement, the agreements set forth on Schedule 1-B
and each similar agreement and other material agreement between a Loan Party and
a Contributing Affiliate entered into after the Closing Date relating to the use
and operation of Contributed Assets, (b) any other agreement or instrument to
which any Loan Party is a party relating to the acquisition of, or establishment
of, assets having a fair market value in excess of $60,000,000 by any Loan Party
and (c) any other material documents, agreements or instruments related to any
of the foregoing (i) to which any Loan Party is a party, and (ii) which, if
terminated or cancelled, could reasonably be expected to have a Material Adverse
Effect.

“Material Project” means any capital construction or expansion project of a
Borrower or its Restricted Subsidiaries, the aggregate capital cost or budgeted
capital cost of which, in each case, including capital costs expended prior to
the acquisition of any such project by a Borrower or its Restricted
Subsidiaries, as the case may be, exceeds $25,000,000.00.

“Material Project EBITDA Adjustments” means, with respect to each Material
Project (A) prior to the Commercial Operation Date of such Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs) a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project for the
first 12-month period following the scheduled Commercial Operation Date of such
Material Project (such amount to be determined based on customer contracts
relating to such Material Project, the creditworthiness of the other parties to
such contracts, and projected revenues from such contracts less expenses related
thereto, capital costs and expenses, scheduled Commercial Operation Date, oil
and gas reserve and production estimates, commodity price assumptions and other
factors deemed appropriate by the Administrative Agent) which may, at the
Borrower’s option, be added to Consolidated EBITDA for the fiscal quarter in
which construction or expansion of such Material Project commences and for each
fiscal quarter thereafter until the Commercial Operation Date of such Material
Project (including the fiscal quarter in which such Commercial Operation Date
occurs, but without duplication of any actual Consolidated EBITDA attributable
to such Material Project following such Commercial Operation Date); provided
that if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date (as used in this Agreement, references to “scheduled
Commercial Operation Date” mean the scheduled Commercial Operation Date as
reflected in the request from the Borrower to the Administrative Agent for
approval of the applicable Material Project EBITDA Adjustments), then the
foregoing amount shall be reduced, for quarters ending after the scheduled
Commercial Operation Date to (but excluding) the first full quarter after the
actual Commercial Operation Date, by the following percentage amounts depending
on the period of delay (based on the actual period of delay or then-estimated
delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer than 90 days,
but not more than 180 days, 25%, (iii) longer than 180 days but not more than
270 days, 50%, (iv) longer than 270 days but not more than 365 days, 75%, and
(v) longer than 365 days, 100%; and

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA attributable to such Material Project (determined
in the same manner set forth in clause (A) above) for the

 

-23-



--------------------------------------------------------------------------------

balance of the four full fiscal quarter period following such Commercial
Operation Date, which may, at the Parent Borrower’s option, be added to actual
Consolidated EBITDA for such fiscal quarters, but without duplication of any
actual Consolidated EBITDA attributable to such Material Project following such
Commercial Operation Date.

Notwithstanding the foregoing:

(i) no such additions shall be allowed with respect to any Material Project
unless:

(a) at least 20 days prior to the delivery of any Compliance Certificate (or
such shorter time period as may be agreed by the Administrative Agent) to the
extent Material Project EBITDA Adjustments will be made to Consolidated EBITDA
in determining compliance with Section 7.11, the Borrower shall have delivered
to the Administrative Agent written pro forma projections of Consolidated EBITDA
attributable to such Material Project for the first full four fiscal quarter
period following the scheduled Commercial Operation Date with respect to such
Material Project, and

(b) prior to the date any Compliance Certificate is required to be delivered,
the Administrative Agent shall have approved (such approval not to be
unreasonably withheld) such projections and shall have received current
estimates as to Material Project completion percentage, the expected Commercial
Operation Date, any known material delays with respect thereto, such other
information and documentation as the Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent, and

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 20% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments or any adjustments for
Acquisitions pursuant to the definition of Consolidated EBITDA).

“Material Real Property” means, as of any applicable date of determination,
(a) the real property owned or leased by a Loan Party, or in which any Loan
Party has a related easement or other related real property interest, on which
any Terminal is located and (b) any other parcel or contiguous parcels of real
property owned or leased by a Loan Party, or in which any Loan Party has a
related easement or other related real property interest, that collectively have
a fair market value of $10,000,000 or more. As used herein, “real property”,
“easement” and “other real property interest” excludes rights of way,
servitudes, easements or other real property interests with respect to any
pumping station, pipeline or Pipeline Systems.

“Material Real Property Mortgage Deliverables” means, with respect to any
Material Real Property:

(a) a Mortgage with respect to such Material Real Property, except to the extent
delivery of such Mortgage would result in a violation of a lease to which such
Mortgage relates, in which case the provisions of part (d)(ii) of this
definition shall apply;

 

-24-



--------------------------------------------------------------------------------

(b) evidence that counterparts of such Mortgage has been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or reasonably desirable in order to create a valid first and subsisting Lien on
the property described therein in favor of the Administrative Agent for the
benefit of the Secured Parties and that all filing, documentary, stamp,
intangible and recording taxes and fees have been paid (or arrangements therefor
satisfactory to the Administrative Agent have been made);

(c) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy with respect to such Mortgage, with endorsements and in
amounts acceptable to the Administrative Agent, issued, coinsured and reinsured
by title insurers acceptable to the Administrative Agent, insuring the Mortgage
to which it relates to be valid first and subsisting Liens on the property
described therein, free and clear of all defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Permitted
Encumbrances and other Liens permitted under the Loan Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property to the extent available in the jurisdiction in which
such property is located) and such coinsurance and direct access reinsurance as
the Administrative Agent may deem necessary or desirable;

(d) (i) with respect to any Terminal or Material Real Property leased by a Loan
Party from a Contributing Affiliate which owns fee title to the real estate on
which such Terminal operates, estoppel and consent agreements executed by each
of the lessors of the leased real properties, and, if applicable, any such
lessor’s mortgagee, along with (A) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, or (B) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (C) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent (the foregoing
collectively referred to as the “Leasehold Deliverables”) and (ii) with respect
to any other Terminal or Material Real Property, Borrower shall use its
reasonable commercial efforts to deliver the foregoing Leasehold Deliverables
and contemporaneously therewith shall deliver a Mortgage;

(e) a favorable opinion of local counsel to the Loan Parties in the state in
which such Material Real Property is located addressed to the Administrative
Agent and each Lender, as to the matters concerning the Loan Parties and the
Loan Documents as the Required Lenders may reasonably request;

(f) all existing Phase I environmental assessments and other audits,
assessments, or reports relating to environmental conditions or compliance with
Environmental Laws which have been previously conducted or other reports, in
each case to the extent in the possession of the Borrower or to the extent
existing and otherwise obtainable by the Borrower, as the Administrative Agent
may reasonably require and the Administrative Agent shall be satisfied in

 

-25-



--------------------------------------------------------------------------------

its reasonable discretion with the condition of the properties of the Borrower
and its Restricted Subsidiaries with respect to the Borrower’s and its
Restricted Subsidiaries’ (or their respective predecessors’) compliance with
Environmental Laws;

(g) with respect to any Material Real Property that is a Flood Hazard Property,
(i) the applicable Loan Party’s written acknowledgment of receipt of written
notification from the Administrative Agent (a) as to the fact that such Material
Real Property is a Flood Hazard Property, (b) as to whether the community in
which each such Flood Hazard Property is located is participating in the
National Flood Insurance Program and (c) such other flood hazard determination
forms, notices and confirmations thereof as requested by the Administrative
Agent and (ii) copies of insurance policies or certificates of insurance of the
applicable Loan Party evidencing flood insurance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as loss payee on behalf
of the Lenders.

“Materials” has the meaning specified in Section 6.02.

“Material Subsidiary”: any Domestic Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date” means December 2, 2019; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of such L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 102% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and such L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means a deed of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage or leasehold deed of trust, as applicable, executed by a Loan
Party in favor of the Administrative Agent for the benefit of the Secured
Parties. The Mortgages existing as of the Closing Date are set forth on Schedule
1-C.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

-26-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 10.01 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lenders” has the meaning specified in Section 2.17(d).

“Non-Recourse Debt” means Indebtedness: (a) as to which neither the Borrower nor
any of its Restricted Subsidiaries (i) provides credit support of any kind
(including any undertaking, agreement or instrument that would constitute
Indebtedness) or (ii) is directly or indirectly liable as a guarantor or
otherwise, in each case, other than a pledge of the Equity Interests of an
Unrestricted Subsidiary that is an obligor on such Indebtedness; (b) no default
with respect to which (including any rights that the holders of the Indebtedness
may have to take enforcement action against an Unrestricted Subsidiary) would
permit upon notice, lapse of time or both any holder of any other Indebtedness
of the Borrower or any of its Restricted Subsidiaries to declare a default on
such other Indebtedness or cause the payment of the Indebtedness to be
accelerated or payable prior to its maturity; and (c) as to which the lenders
have been notified in writing that they will not have any recourse to the stock
or assets of the Borrower or any of its Restricted Subsidiaries except as
contemplated Section 7.01(n). For purposes of determining compliance with
Section 7.02 hereof, in the event that any Non-Recourse Debt of any of TLLP’s
Unrestricted Subsidiaries ceases to be Non-Recourse Debt of such Unrestricted
Subsidiary, such event will be deemed to constitute an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit B-1, with respect to
promissory notes evidencing Revolving Credit Loans or Exhibit B-2, with respect
to promissory notes evidencing Swing Line Loans.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

-27-



--------------------------------------------------------------------------------

“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement dated as of July 1, 2014, between Tesoro (on behalf of itself and
certain of its Affiliates), TRMC, Tesoro Companies, Tesoro Alaska, the Borrower,
and the General Partner.

“Opco” means Tesoro Logistics Operations LLC, a Delaware limited liability
company.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

-28-



--------------------------------------------------------------------------------

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline Systems” means, collectively, (a) the approximately 700 miles of Crude
Oil pipelines located in North Dakota and Montana owned by the Borrower or any
of its Restricted Subsidiaries, (b) the Utah Pipelines, and (c) any other
gathering systems or pipelines owned by any Loan Party that are used in the
Business, including in each case any gathering receipt, relay, and pump stations
connected or relating to any of the foregoing.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Equity” has the meaning specified in Section 1.3 of the Security
Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Agreement” means the Membership Interest Purchase Agreement, dated as
of October 19, 2014, by and between the Seller and the Borrower, including all
schedules and exhibits thereto.

“QEP Acquisition” means the Acquisition of 100% of the outstanding Equity
Interests of the Target by the Borrower pursuant to the Purchase Agreement.

“QEP Midstream” means QEP Midstream Partners LP, a Delaware limited partnership.

“QEP Midstream Merger” means the Acquisition of the remaining Equity Interests
of QEP Midstream by the Borrower following the Closing Date.

“QEP Midstream GP” means QEP Midstream Partners GP, LLC, a Delaware limited
liability company.

“QEP Midstream Partnership Agreement” means the First Amended and Restated
Agreement of Limited Partnership of QEP Midstream, dated August 14, 2013, by and
between QEP Midstream Partners GP, LLC and the Target.

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

-29-



--------------------------------------------------------------------------------

“Refined Products” means gasoline, diesel fuel, jet fuel, liquid petroleum
gases, asphalt and asphalt products, and other refined petroleum products.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Revolving Credit
Borrowing, conversion or continuation of Revolving Credit Loans, a Revolving
Credit Loan Notice and (b) with respect to an L/C Credit Extension, a Letter of
Credit Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the amount of
any participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
or the General Partner acting on behalf of a Loan Party, and solely for purposes
of the delivery of incumbency certificates pursuant to Section 4.01, the
secretary or any assistant secretary of a Loan Party or the General Partner
acting on behalf of a Loan Party and, solely for purposes of notices given
pursuant to Article II, any other officer or employee of the applicable Loan
Party or the General Partner acting on behalf of such Loan Party so designated
by any of the foregoing officers in a notice to the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the General Partner acting on behalf of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Restricted Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

-30-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that has not been
designated as an Unrestricted Subsidiary in accordance with the definition
thereof.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01.

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract permitted under
Article VII that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” means that certain Amended and Restated Security Agreement,
dated as of even date herewith, executed by each of the Loan Parties in favor of
the Administrative Agent.

“Security Agreement Supplement” means a Supplement to the Security Agreement in
the form attached as Annex I to the Security Agreement.

“Seller” means QEP Field Services Company, a Delaware corporation.

 

-31-



--------------------------------------------------------------------------------

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Acquisition” means any Acquisition made by the Borrower or any of its
Restricted Subsidiaries in which the Acquisition Consideration therefor exceeds
$40,000,000.

“Specified Acquisition Period” means, upon Borrower’s election pursuant to
Section 6.02(i), (a) the fiscal quarter during which the Borrower or any of its
Restricted Subsidiaries consummates a Specified Acquisition and (b) the two
fiscal quarters immediately following the fiscal quarter described in clause
(a); provided, however, that (i) no more than one Specified Acquisition Period
may be in effect at any one time, (ii) no Specified Acquisition Period may
become effective if the Borrower fails to timely elect such Specified
Acquisition Period pursuant to the terms of Section 6.02(i), (iii) no more than
one Specified Acquisition Period may be elected with respect to any particular
Specified Acquisition and (iv) no Special Acquisition Period may be elected with
respect to any fiscal quarter ending prior to the Leverage Date.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.19).

“Specified Purchase Agreement Representations” means the representations made by
the Target (or by the Seller in respect of the Target) in the Purchase Agreement
as are material to the interests of the Lenders, but only to the extent that the
Borrower has the right to terminate its obligations under the Purchase Agreement
or to decline to consummate the QEP Acquisition as a result of a breach of such
representations in the Purchase Agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(b), 5.02(a), (b)(i) or (c), 5.04, 5.14, 5.18, 5.22 and 5.23 of
this Agreement and Section 3.2 of the Security Agreement.

“State Pipeline Regulatory Agencies” means, collectively, the North Dakota
Public Service Commission, the Montana Public Service Commission, the Public
Service Commission of Utah, any similar Governmental Authorities in other
jurisdictions, and any successor Governmental Authorities of any of the
foregoing.

 

-32-



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

-33-



--------------------------------------------------------------------------------

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit A-2 or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Aggregate Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TAPC” means Tesoro Alaska Pipeline Company LLC, a Delaware limited liability
company.

“Target” means QEP Field Services, LLC, a Delaware limited liability company.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminals” means, collectively, (a) the Initial Terminals and (b) any other
terminals (including truck and rail terminals), storage facilities or wharfage
(including tankage and loading racks related thereto) owned or leased by any
Loan Party that are used in the Business and which have a fair market value in
excess of $30,000,000.

“Tesoro” means Tesoro Corporation, a Delaware corporation.

“Tesoro Alaska” means Tesoro Alaska Company LLC, a Delaware limited liability
company.

“Tesoro Companies” means Tesoro Companies, Inc., a Delaware corporation.

“Tesoro Consent” means the Consent and Agreement dated as of April 26, 2011
among the Borrower, Tesoro, Tesoro Companies, Tesoro Alaska, TRMC, the General
Partner, Opco, Tesoro High Plains and the Administrative Agent.

 

-34-



--------------------------------------------------------------------------------

“Tesoro High Plains” means Tesoro High Plains Pipeline Company LLC, a Delaware
limited liability company.

“Threshold Amount” means $90,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“TLNP” means Tesoro Logistics Northwest Pipeline LLC, a Delaware limited
liability company.

“Tranche” means any Extended Loans that have terms and provisions that differ
from those of the Revolving Loans outstanding on the date such Extended Loans
are made.

“Transactions” means, collectively, (a) the QEP Acquisition, (b) the initial
Credit Extensions under this Agreement, (c) the refinancing of the Existing
Credit Agreement, (d) the issuance and sale of the Closing Date Senior Notes,
(e) the Equity Offering, and (f) the payment of fees, commissions and expenses
in connection with the foregoing.

“TRMC” means Tesoro Refining & Marketing Company LLC, a Delaware limited
liability company, f/k/a Tesoro Refining and Marketing Company, a Delaware
corporation.

“TSPC” means Tesoro SoCal Pipeline Company LLC, a Delaware limited liability
company.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Uncovered Collateral Loss” means a Collateral Loss to the extent that it is not
offset (on a dollar-for-dollar basis) by independent third-party business
interruption insurance as to which the insurer is rated at least “A” by A.M.
Best Company, has been notified of the potential claim and does not dispute
coverage.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of the Borrower formed or
acquired after the Closing Date that is designated by the Board of Directors of
the General Partner as an Unrestricted Subsidiary pursuant to a resolution of
the Board of Directors, but only to the extent that: (a) such Subsidiary has no
Indebtedness other than (i) Non-Recourse Debt and (ii)

 

-35-



--------------------------------------------------------------------------------

Indebtedness guaranteed by a Loan Party in accordance with Section 7.03 which
would not cause violation of the financial covenants set forth in Section 7.11;
(b) except as permitted by Section 7.08, such Subsidiary is not party to any
agreement, contract, arrangement or understanding with the Borrower or any
Restricted Subsidiary of the Borrower; (c) such Subsidiary is a Person with
respect to which neither the Borrower nor any of its Restricted Subsidiaries has
any direct or indirect obligation (i) to subscribe for additional Equity
Interests or (ii) to maintain or preserve such Person’s financial condition or
to cause such Person to achieve any specified levels of operating results;
(d) such Subsidiary is not a Guarantor and has not guaranteed or otherwise
directly or indirectly provided credit support for any Indebtedness of the
Borrower or any of its Restricted Subsidiaries; (e) such designation complies
with Section 6.17 and (f) such Subsidiary has not been redesignated as a
Restricted Subsidiary under Section 6.17. Any designation of a Subsidiary of the
Borrower as an Unrestricted Subsidiary will be evidenced to the Administrative
Agent by an Officers’ Certificate certifying that such designation complied with
the preceding conditions. As of the Closing Date, Three Rivers Gathering,
L.L.C., Uintah Basin Field Services, LLC and Rendezvous Gas Services, L.L.C. are
Unrestricted Subsidiaries.

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.

“Utah Pipelines” means, collectively, (a) the three short-haul Crude Oil supply
pipelines located in Utah owned by the Borrower or any of its Subsidiaries, and
(b) the two short-haul Refined Product delivery pipelines located in Utah owned
by the Borrower or any of its Subsidiaries.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

-36-



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements from which the Audited Financial Statements were prepared, except as
otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, leases shall continue to be classified and
accounted for on a basis consistent with that reflected in the Audited Financial
Statements for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

(d) QEP Acquisition. For purposes of financial reporting and financial covenant
calculations including the results of the Target for periods prior to the
Closing Date, such

 

-37-



--------------------------------------------------------------------------------

reporting and calculations shall exclude the results of the Target’s
Haynesville, Louisiana operations and the Vermillion Processing Plant located in
Sweetwater County, Wyoming on a pro forma basis as if such operations were
disposed of by the Target prior to the first day of the applicable period or
Measurement Period.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Central time (daylight or standard, as
applicable).

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II and IX) or any of the other Loan Documents to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars, such equivalent amount thereof in the applicable currency to be
determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 10:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Credit
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount

 

-38-



--------------------------------------------------------------------------------

not to exceed at any time outstanding the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Revolving Credit Borrowing,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment; provided, further that, on the Closing Date, after giving effect to
the Transactions, including all Credit Extensions made on the Closing Date, the
aggregate Outstanding Amount of Revolving Credit Loans and Swing Line Loans
shall not exceed $350,000,000. Within the limits of each Lender’s Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Revolving
Credit Borrowing, each conversion of Revolving Credit Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than noon (i) three Business Days prior to the requested date of any
Revolving Credit Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or of any conversion of Eurodollar Rate Loans to Base Rate Loans, and
(ii) on the requested date of any Revolving Credit Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 11:00 a.m., three Business Days before the
requested date of such Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Revolving Credit Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Revolving Credit Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Revolving Credit Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Revolving Credit Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Revolving Credit Borrowing, a conversion of Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Revolving Credit Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Revolving Credit Loan Notice
or if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower

 

-39-



--------------------------------------------------------------------------------

requests a Revolving Credit Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans in any such Revolving Credit Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Revolving Credit Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 2:00 p.m. on the Business Day specified in the applicable Revolving
Credit Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Revolving Credit Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Revolving Credit Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
(10) Interest Periods in effect with respect to Revolving Credit Loans.

2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject to the
terms and conditions set forth herein, (A) each L/C Issuer severally agrees, in
reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower or its Restricted Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit issued by
it; and (B) the Lenders severally agree to

 

-40-



--------------------------------------------------------------------------------

participate in Letters of Credit issued for the account of the Borrower or its
Restricted Subsidiaries and any drawings thereunder; provided that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (x) the
Total Outstandings shall not exceed the Aggregate Commitments, (y) the aggregate
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Lenders and the applicable
L/C Issuer have approved such expiry date or (y) such Letter of Credit is cash
collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

 

-41-



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or

(F) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to the applicable L/C Issuer. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than noon at least two Business Days (or such later date and
time as the Administrative Agent and the applicable L/C Issuer may

 

-42-



--------------------------------------------------------------------------------

agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the
name and address of the beneficiary thereof; (E) the documents to be presented
by such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to the applicable L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such

 

-43-



--------------------------------------------------------------------------------

Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that such L/C Issuer shall not permit
any such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied, and in each such case directing such L/C Issuer not to
permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof. Not later than 10:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Revolving Credit Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

 

-44-



--------------------------------------------------------------------------------

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Credit Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances to
reimburse the respective L/C Issuers for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Revolving Credit Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the applicable L/C Issuer for the amount
of any payment made by such L/C Issuer under any Letter of Credit issued by it,
together with interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this Section 2.03(c)(vi) shall be conclusive absent manifest
error.

 

-45-



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any Lender
such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to

 

-46-



--------------------------------------------------------------------------------

any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of an L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit issued by it after the presentation to
it by the beneficiary of a sight draft and certificate(s) strictly complying
with the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the applicable L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The applicable L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

-47-



--------------------------------------------------------------------------------

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit. Notwithstanding the foregoing, the
applicable L/C Issuer shall not be responsible to the Borrower for, and such L/C
Issuer’s rights and remedies against the Borrower shall not be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
the applicable L/C Issuer or the beneficiary is located, the practice stated in
the ISP or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade – International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate times the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default under Section 8.01(a) or (f) exists, all Letter of Credit Fees
shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
of 0.20% per annum, computed on the daily amount available to be drawn under
such Letter of Credit on a quarterly basis in arrears. Such fronting fee shall
be due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to the applicable L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

-48-



--------------------------------------------------------------------------------

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Restricted Subsidiaries
inures to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, may in its sole discretion make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Credit Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments at such time, and (ii) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Commitment, (iii) the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and (iv) the Swing Line Lender shall not be under any obligation to make any
Swing Line Loan if it shall determine (which determination shall be conclusive
and binding absent manifest error) that it has, or by such Credit Extension may
have, Fronting Exposure. Within the foregoing limits, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any Swing Line Loan Notice,
the Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, the Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swing
Line Lender has received notice (by telephone or in writing) from the
Administrative Agent (including at the

 

-49-



--------------------------------------------------------------------------------

request of any Lender) prior to 2:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Revolving Credit Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Revolving Credit Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Lender shall make
an amount equal to its Applicable Percentage of the amount specified in such
Revolving Credit Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Revolving Credit Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender

 

-50-



--------------------------------------------------------------------------------

in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in the relevant committed borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations. (i) At any time after any Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Applicable Percentage thereof in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) If the maturity date shall have occurred in respect of any Tranche of
Revolving Commitments (the “Expiring Credit Commitment”) at a time when another
Tranche or Tranches of Revolving Commitments is or are in effect with a longer
maturity date (each, a “Non-Expiring

 

-51-



--------------------------------------------------------------------------------

Credit Commitment” and collectively, the “Non-Expiring Credit Commitments”),
then with respect to each outstanding Swing Line Loan, if consented to by the
Swing Line Lender, on the earliest occurring maturity date such Swing Line Loan
shall be deemed reallocated to the Tranche or Tranches of the Non-Expiring
Credit Commitments on a pro rata basis; provided that (x) to the extent that the
amount of such reallocation would cause the Revolving Credit Exposure to exceed
the aggregate amount of such Non-Expiring Credit Commitments, immediately prior
to such allocation the amount of Swing Line Loans to be reallocated equal to
such excess shall be repaid or Cash Collateralized and (y) notwithstanding the
foregoing, if a Default or Event of Default has occurred and is continuing, the
Borrower shall still be obligated to pay Swing Line Loans allocated to the
Revolving Lenders holding the Expiring Credit Commitments at the maturity date
of the Expiring Credit Commitments or if the Loans have been accelerated prior
to the maturity date of the Expiring Credit Commitment. Upon the maturity date
of any Tranche of Revolving Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Borrower, without the
consent of any other Person.

2.05 Prepayments. (a) Optional. (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (A) such notice must be in a form reasonably acceptable to the
Administrative Agent and be received by the Administrative Agent not later than
noon (1) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment
of Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.16, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

-52-



--------------------------------------------------------------------------------

(b) Mandatory. If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments at such time (including, for the avoidance of doubt, as
the result of the maturity of any Tranche of Revolving Commitments), the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit, or from time to time permanently
reduce the Aggregate Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Aggregate
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Outstandings would exceed the Aggregate Commitments,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit or (C) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, the Swing Line Sublimit or the
Aggregate Commitments under this Section 2.06. Upon any reduction of the
Aggregate Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. All fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

2.07 Repayment of Loans. (a) Revolving Credit Loans. The Borrower shall repay to
the Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.

(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date.

2.08 Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

-53-



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default under
Section 8.01(a) or (f) exists, the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to the Applicable Fee Rate times the actual daily amount by
which the Aggregate Commitments exceed the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.16. For the avoidance of doubt,
the Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

(b) Other Fees. (i) The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

-54-



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in different pricing for such
period, then (A) if the proper pricing for such period would have been higher,
then the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuers, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period, and (B) if the proper pricing for such
period would have been lower, the amount of any overpayment of interest and fees
actually made shall, upon delivery of a certificate from a Responsible Officer
of the Borrower to the Administrative Agent demonstrating the amount of such
overpayment, be applied as a credit to all subsequent payments due from any Loan
Party under any Loan Document to the Lenders that were party to this Agreement
at the time of such overpayment, in accordance with each such Lender’s ratable
share at the time of such overpayment, until the amount of such overpayment is
eliminated. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Sections
2.03(c)(iii), 2.03(h) or 2.08(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters,

 

-55-



--------------------------------------------------------------------------------

the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 1:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
1:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurodollar Rate Loans (or, in
the case of any Revolving Credit Borrowing of Base Rate Loans, prior to
1:00 p.m. on the date of such Revolving Credit Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Credit Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.02 (or,
in the case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Credit Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on

 

-56-



--------------------------------------------------------------------------------

interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Revolving Credit Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

-57-



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all Lenders hereunder and under the other Loan Documents at such time) of
payments on account of the Obligations due and payable to all Lenders hereunder
and under the other Loan Documents at such time obtained by all the Lenders at
such time or (b) Obligations owing (but not due and payable) to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Lender at such time to (ii) the
aggregate amount of the Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Revolving Credit Loans and subparticipations
in L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations then due and payable to the Lenders or owing (but not due and
payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.15, or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).

 

-58-



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments. (a) Request for Increase. Provided there exists no
Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request increases in the
Aggregate Commitments; provided that (i) any such request for an increase shall
be in a minimum amount of $50,000,000 and (ii) no such increase shall be
permitted if after giving effect thereto the Aggregate Commitments would exceed
$1,500,000,000. At the time of sending such notice to the Administrative Agent,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. To achieve the full amount of a requested increase,
and subject to the approval of the Administrative Agent and each L/C Issuer
(which approvals shall not be unreasonably withheld), the Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Revolving Credit Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party or the General Partner acting on behalf of such Loan Party (x) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (y) in the case of the Borrower, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representation or warranty is
already subject to a materiality qualifier, in which case

 

-59-



--------------------------------------------------------------------------------

such representation or warranty shall be true and correct in all respects) on
and as of the Revolving Credit Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (except to the
extent such representation or warranty is already subject to a materiality
qualifier, in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date, and except that for purposes
of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists or would result from such increase. In
addition, the items described in clause (g) of the definition of “Material Real
Property Deliverables” shall have been delivered to the extent applicable. The
Borrower shall prepay any Revolving Credit Loans outstanding on the Revolving
Credit Increase Effective Date (and pay any additional amounts required pursuant
to Section 3.05) to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) the applicable L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, (iii) the Borrower
shall be required to provide Cash Collateral pursuant to Section 8.02(c), or
(iv) there shall exist a Defaulting Lender, the Borrower shall immediately (in
the case of clause (iii) above) or within one Business Day (in all other cases),
following any request by the Administrative Agent or the applicable L/C Issuer,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in the case of Cash Collateral provided pursuant
to clause (iv) above, after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash

 

-60-



--------------------------------------------------------------------------------

Collateral may be applied pursuant to Section 2.15(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by a Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay within ten (10) Business Days after
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lenders”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or

 

-61-



--------------------------------------------------------------------------------

otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 10.08 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each applicable L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize each applicable L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.15; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each applicable
L/C Issuer’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.15; sixth, to the payment of any amounts owing to the
Lenders, each applicable L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, such L/C
Issuer or the Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

-62-



--------------------------------------------------------------------------------

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.09(a) or (b) or any Letter
of Credit Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swing Line Loans that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iv) below, (y) pay to each applicable L/C Issuer and Swing
Line Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize each applicable L/C Issuers’ Fronting Exposure in accordance with
the procedures set forth in Section 2.15.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments

 

-63-



--------------------------------------------------------------------------------

made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

2.17 Extension of Maturity Date.

(a) The Borrower may, by written notice to the Administrative Agent from time to
time, request an extension of the Maturity Date (such extension, the “Extension”
and such extended loans, the “Extended Loans”) and the Commitments (such
commitments, the “Extended Loan Commitments”) to the extended maturity date
specified in such notice. Such notice shall (i) set forth the amount of the
applicable Tranche of Commitments that will be subject to the Extension (which
shall be in minimum increments of $25,000,000 and a minimum amount of
$300,000,000), (ii) set forth the date on which such Extension is requested to
become effective (which shall be not less than fifteen (15) Business Days nor
more than sixty (60) days after the date of such Extension notice (or such
longer or shorter periods as the Administrative Agent shall agree in its sole
discretion)) and (iii) identify the relevant Tranche of Commitments to which
such Extension relates. Each Lender shall be offered (an “Extension Offer”) an
opportunity to participate in such Extension on a pro rata basis and on the same
terms and conditions as each other Lender pursuant to procedures established by,
or reasonably acceptable to, the Administrative Agent and the Borrower. If the
aggregate principal amount of Commitments in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments, subject to the Extension Offer as set forth in
the Extension notice, then the Commitments of Lenders of the applicable Tranche
shall be extended ratably up to such maximum amount based on the respective
principal amounts with respect to which such Lenders have accepted such
Extension Offer.

(b) The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties (except to the extent such
representation or warranty is already subject to a materiality qualifier, in
which case such representation or warranty shall be true and correct in all
respects) contained in Article V and the other Loan Documents are true and
correct in all material respects on and as of the date of such Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representation or warranty is already subject to a
materiality qualifier, in which case such representation or warranty shall be
true and correct in all respects) as of such earlier date, and except that for
purposes of this Section 2.17, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (iii) the L/C Issuer and the Swing Line Lender shall have
consented to any Extension of the Commitments, to the extent that such Extension
provides for the issuance or extension of Letters of Credit or making of Swing
Line Loans at any time during the extended period and (iv) the terms of such
Extension shall comply with paragraph (c) of this Section.

(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment (as defined
below);

 

-64-



--------------------------------------------------------------------------------

provided that (i) the final maturity date of any Extended Loan shall be no
earlier than the Maturity Date, (ii) there shall be no reductions of commitments
under any Extension, (iii) the Extended Loans will rank pari passu in right of
payment and with respect to security with the existing Loans and the borrower
and guarantors of the Extended Loan Commitments shall be the same as the
Borrower and Guarantors with respect to the existing Loans, (iv) the interest
rate margin, rate floors, fees and premium applicable to any Extended Loan
Commitments (and the Extended Loans thereunder) shall be determined by the
Borrower and the applicable extending Lenders, (v) borrowing and prepayment of
the Extended Loans, or reductions of Extended Loan Commitments, and
participation in Letters of Credit and Swing Line Loans, shall be on a pro rata
basis with the other Loans or Commitments (other than upon the maturity of the
non-extended Loans and Commitments) and (vi) the terms of the Commitments made
under the Extension shall be substantially identical to the terms set forth
herein (except as set forth in clauses (i) through (v) above).

(d) In connection with any Extension, the Borrower, the Administrative Agent and
each applicable extending Lender (such Lenders providing Extended Loans, the
“Extending Lenders” and such Lenders declining to provide such Extended Loans,
the “Non-Extending Lenders”) shall execute and deliver to the Administrative
Agent an amendment (an “Extension Amendment”) and a certificate of each Loan
Party dated as of the date of such Extension (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party or the General
Partner acting on behalf of such Loan Party (x) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such
Extension, and (y) in the case of the Borrower, certifying that, before and
after giving effect to such Extension, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (except to the extent such representation or warranty is
already subject to a materiality qualifier, in which case such representation or
warranty shall be true and correct in all respects) on and as of the date of
such Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (except to the extent such representation or warranty
is already subject to a materiality qualifier, in which case such representation
or warranty shall be true and correct in all respects) as of such earlier date,
and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, and (B) no Default or Event of Default shall
have occurred and be continuing immediately prior to and immediately after
giving effect to such Extension. In addition, the items described in clause
(g) of the definition of “Material Real Property Deliverables” shall have been
delivered to the extent applicable. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Extension. Any Extension
Amendment may, without the consent of any other Lender, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the terms of any such Extension, including any amendments
necessary to establish Extended Loan Commitments as a new Tranche of Commitments
and such other technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new Tranche (including to preserve the pro rata
treatment of the extended and non-extended Tranches and to provide for the
reallocation of Revolving Credit Exposure upon the expiration or termination of
the commitments under any Tranche), in each case on terms consistent with this
section.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

 

-65-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes. (i) Any and all payments by or on account of any obligation of
the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Law be made free and clear of and without reduction or
withholding for any Taxes. If, however, an applicable withholding agent is
required by applicable Law to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Law as determined by such
withholding agent.

(ii) If an applicable withholding agent shall be required by applicable Law to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding Taxes, from or in respect of any sum payable
hereunder or under any other Loan Document, then (A) the applicable withholding
agent shall withhold or make such deductions, (B) such withholding agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Law, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by the Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the

 

-66-



--------------------------------------------------------------------------------

amount of any such payment or liability delivered to the Borrower by a Lender or
an L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or an L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
against any and all Taxes and any and all related losses and expenses (including
the fees, charges and disbursements of any counsel for the Administrative Agent)
incurred by or asserted against the Administrative Agent by any Governmental
Authority (i) as a result of the failure by such Lender or such L/C Issuer, as
the case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
L/C Issuer, as the case may be, to the Borrower or the Administrative Agent
pursuant to subsection (e), (ii) attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (iii) with respect to any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document. Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender and each L/C Issuer
shall deliver to the Borrower and to the Administrative Agent, at the time or
times prescribed by applicable Law or when reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s or such L/C Issuer’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender or such L/C Issuer by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s or such L/C Issuer’s status for withholding
tax purposes in the applicable jurisdiction. Notwithstanding anything to the
contrary in the preceding

 

-67-



--------------------------------------------------------------------------------

two sentences, the completion, execution and submission of such documentation
(other than such documentation set forth in clauses (ii)(A), (ii)(B) and
(iv) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender or L/C Issuer
becomes a Lender or L/C Issuer under this Agreement (and from time to time
thereafter upon reasonable request of Borrower or the Administrative Agent)
properly completed and executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(1) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable) claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(2) properly completed and executed originals of Internal Revenue Service Form
W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) properly completed and executed originals of Internal Revenue Service Form
W-8BEN or Internal Revenue Service Form W-8BEN-E (as applicable), or

 

-68-



--------------------------------------------------------------------------------

(4) to the extent such Foreign Lender is not the beneficial owner, properly
completed and executed originals of Internal Revenue Service Form W-8IMY,
accompanied by Internal Revenue Service Form W-8ECI, IRS Form W-8BEN Internal
Revenue Service Form W-8BEN-E (as applicable), Internal Revenue Service Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-1 or Exhibit F-2, Internal Revenue Service Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit F-3 on behalf of each such direct and indirect partner.

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender. Each Lender and L/C Issuer agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(iv) If a payment made to a Lender or L/C Issuer hereunder or under any Loan
Document would be subject to United States Federal withholding Tax imposed by
FATCA if such Lender or L/C Issuer were to fail to comply with the applicable
reporting requirements of FATCA (e.g., because the Revolving Credit Loans are
not treated as grandfathered obligations under FATCA), such Lender or L/C Issuer
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
and the Administrative Agent, such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the

 

-69-



--------------------------------------------------------------------------------

Borrower or the Administrative Agent to comply with its obligations under FATCA,
to determine that such Lender or L/C Issuer has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.

(v) For purposes of determining withholding Taxes imposed under FATCA, from and
after the effective date of the Agreement, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).”

(f) Treatment of Certain Refunds. Unless required by applicable Law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (f), in no event will the
Administrative Agent or any Lender be required to pay any amount to the Company
pursuant to this paragraph (f) the payment of which would place the
Administrative Agent or such Lender in a less favorable net after-Tax position
than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other payments or amounts
owing by the Borrower.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice

 

-70-



--------------------------------------------------------------------------------

thereof by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Revolving Credit Borrowing of Base Rate Loans in the amount specified
therein.

 

-71-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

-72-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

-73-



--------------------------------------------------------------------------------

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss or expense (but not including loss of anticipated profits)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. Each Lender may make any Credit Extension to the
Borrower through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Credit Extension in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, such L/C Issuer, or any Governmental Authority
for the account of any Lender or such L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or such L/C Issuer in connection with any such designation or assignment.

 

-74-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Provisions Relating to Extended Revolving Commitments. If the Letter of
Credit Expiration Date in respect of any Tranche of Revolving Commitments occurs
prior to the expiry date of any Letter of Credit, then (i) if consented to by
the L/C Issuer, if one or more other Tranches of Revolving Commitments in
respect of which the Letter of Credit Expiration Date shall not have so occurred
are then in effect, such Letters of Credit for which consent has been obtained
shall automatically be deemed to have been issued (including for purposes of the
obligations of the Revolving Lenders to purchase participations therein and to
make Revolving Loans and payments in respect thereof pursuant to Sections
2.03(c) and (d)) under (and ratably participated in by Lenders pursuant to) the
Revolving Commitments in respect of such nonterminating Tranches up to an
aggregate amount not to exceed the aggregate amount of the unutilized Revolving
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated and provided however, that
no Revolving Lender with Revolving Commitments terminating upon the Revolving
Termination Date shall be obligated to purchase participations in or have any
reimbursement obligations with respect to any such Letters of Credit with an
expiry date occurring after the Letter of Credit Expiration Date unless
consented to by such Revolving Lender) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall Cash
Collateralize any such Letter of Credit in accordance with Section 2.03(c). Upon
the maturity date of any tranche of Revolving Commitments, the sublimit for
Letters of Credit may be reduced as agreed between the L/C Issuer and the
Borrower, without the consent of any other Person.

3.08 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of each L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the General Partner acting on behalf of such Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to the Administrative Agent and each of the Lenders:

(i) counterparts of (A) this Agreement executed by the Borrower and (B) the
Guaranty executed by the Guarantors (and with respect to Target, executed by a
guaranty supplement), sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower;

 

-75-



--------------------------------------------------------------------------------

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) the Security Agreement, executed by the Borrower and each Guarantor (and
with respect to Target, executed by a supplement to join such Security
Agreement);

(iv) a reaffirmation of the Tesoro Consent, duly executed by each party thereto
(and with respect to Target, executed by a supplement to join such Tesoro
Consent);

(v) evidence that all actions that the Administrative Agent may deem necessary
or desirable in order to ratify, reaffirm, grant and perfect or continue the
perfection of the Liens created under the Collateral Documents has been taken;
provided, however, that only the filing of a UCC financing statement in each
Loan Parties’ jurisdiction of organization and the delivery of certificates
evidencing equity interests subject to the Security Agreement shall be
conditions precedent to the Initial Credit Extension on the Closing Date;

(vi) a Form U-1 duly executed and completed by the Borrower;

(vii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party or the
General Partner acting on behalf of each Loan Party as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(viii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(ix) a favorable opinion of McGuireWoods LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;

(x) the Administrative Agent, the Arrangers and the Lenders shall have received
all documentation and other information about the Borrower and the Guarantors
three (3) Business Days prior to the Closing Date so long as such documentation
and information has been reasonably requested in writing by the Administrative
Agent, the Arrangers, and the Lenders at least seven (7) business days prior to
the Closing Date and that they reasonably determine is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Act;

 

-76-



--------------------------------------------------------------------------------

(xi) true and correct copies of (A) audited consolidated balance sheets of the
Borrower and the Seller, respectively, and the related statements of income,
changes in equity and cash flows of the Borrower and the Seller, respectively,
for the three most recently completed fiscal years ended at least ninety
(90) days prior to the Closing Date and (B) unaudited consolidated balance
sheets and related statements of income, changes in equity and cash flows of the
Borrower and the Seller, respectively, for each subsequent fiscal quarter after
December 31, 2013 ended at least forty-five (45) days before the Closing Date;

(xii) a pro forma balance sheet and related pro forma consolidated statement of
income of the Borrower as of and for the twelve-month period ending on the last
day of the most recently completed four-fiscal quarter period ended at least
forty-five (45) days prior to the Closing Date, prepared after giving effect to
the Transactions to occur on the Closing Date as if such Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other statement of income), which need not
be prepared in compliance with Regulation S-X of the Securities Act of 1933, as
amended, or include adjustments for purchase accounting (including adjustments
of the type contemplated by Financial Accounting Standards Board Accounting
Standards Codification 805, Business Combinations (formerly SFAS 141R));

(xiii) a certificate attesting to the Solvency of the Loan Parties substantially
in the form attached as Exhibit E;

(xiv) a certificate signed by a Responsible Officer of the Borrower certifying
that the conditions specified in Sections 4.01(d), (e), (f) and (g) have been
satisfied; and

(xv) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral, including, without limitation, (i) standard
flood hazard determination forms and (ii) if any property is located in a
special flood hazard area (A) notices to (and confirmations of receipt by) the
applicable Loan Party as to the existence of a special flood hazard and, if
applicable, the unavailability of flood hazard insurance under the National
Flood Insurance Program and (B) evidence of applicable flood insurance, if
available, in each case in such form, on such terms and in such amounts as
required by The National Flood Insurance Reform Act of 1994 or as otherwise
required by the Administrative Agent.

(b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid and (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid.

 

-77-



--------------------------------------------------------------------------------

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

(d) Since July 1, 2014, there shall not have occurred any event, condition or
occurrence that has had, or is reasonably expected to have, a Material Adverse
Effect (as defined in the Purchase Agreement).

(e) The QEP Acquisition shall be consummated pursuant to the Purchase Agreement
substantially concurrently with the release of proceeds from the issuance of the
Senior Notes, without giving effect to any amendments thereto or any waivers or
consents that, in any such case, are materially adverse to the Lenders in their
capacities as Lenders without the prior consent (not to be unreasonably
withheld, delayed or conditioned) of the Arrangers (it being understood and
agreed that any change to the definition of “Material Adverse Effect” contained
in the Purchase Agreement shall be deemed to be materially adverse to the
Lenders.

(f) The issuance of the Closing Date Senior Notes shall have occurred prior to
or substantially concurrently with the closing of this Agreement. After giving
effect to the consummation of the Transactions to occur on the Closing Date, the
Borrower and its Subsidiaries shall have no outstanding preferred Equity
Interests, debt for borrowed money or capitalized lease obligations except for
(i) debt for borrowed money incurred pursuant to the Existing Senior Notes or
the Closing Date Senior Notes, (ii) Indebtedness incurred hereunder; provided
that, on the Closing Date, after giving effect to the Transactions, including
all Credit Extensions made in connection therewith, the aggregate Outstanding
Amount of Revolving Credit Loans and Swing Line Loans shall not exceed
$350,000,000, (iii) such other existing debt for borrowed money and capitalized
lease obligations permitted to be incurred or outstanding pursuant to the terms
of the Purchase Agreement (as in effect on October 19, 2014), and
(iv) Indebtedness permitted pursuant to Section 7.02(a), (b), (c) (subject to
clause (ii) above), (d), (e), (f) and (i).

(g) The Specified Purchase Agreement Representations and the Specified
Representations shall be true and correct in all material respects (except to
the extent such representation or warranty is already subject to a materiality
qualifier, in which case such representation or warranty shall be true and
correct in all respects) on and as of the Closing Date before and after giving
effect to the initial Credit Extensions or issuance (or deemed issuance) of
Letters of Credit and to the application of the proceeds from such Credit
Extensions, as though made on and as of such date except that any representation
and warranty which by its terms is made as of a specified date shall be true and
correct in all material respects (except to the extent such representation or
warranty is already subject to a materiality qualifier, in which case such
representation or warranty shall be true and correct in all respects) as of such
specified date.

(h) All amounts due or outstanding in respect of any Indebtedness of the Target
and its Subsidiaries shall have been (or substantially simultaneously with the
Closing Date shall be) paid in full, all commitments (if any) in respect thereof
shall have been terminated and all

 

-78-



--------------------------------------------------------------------------------

guarantees therefor and security therefor shall have been discharged and
released (other than other than letters of credit that have been backstopped or
cash collateralized and any such Indebtedness, commitments, guarantees or
security interests permitted to remain outstanding pursuant to the terms
hereof).

(i) All Loans outstanding under the Existing Credit Agreement shall have been
repaid, and all accrued but unpaid interest, commitment fees, and other amounts
outstanding thereunder shall have been paid in full; provided that, for the
avoidance of doubt, Letters of Credit issued and outstanding under the Existing
Credit Agreement shall remain outstanding as Letters of Credit hereunder and
shall be subject to and governed by the terms and conditions hereof.

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender and each
L/C Issuer to honor any Request for Credit Extension (other than a Revolving
Credit Loan Notice requesting only a conversion of Revolving Credit Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) With respect to any Credit Extension following the Closing Date, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

(b) With respect to any Credit Extension following the Closing Date, no Default
shall exist, or would result from such proposed Credit Extension or from the
application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate

 

-79-



--------------------------------------------------------------------------------

Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

4.03 Specified Representations. Notwithstanding anything herein to the contrary,
even though the making of representations and warranties that are not Specified
Representations is not a condition to the Credit Extensions made on the Closing
Date, the Borrower shall be deemed to have made all the representations and
warranties contained in this Agreement in connection with such Credit
Extensions, and neither the making of the Loans consisting of the Credit
Extensions by the Lenders nor the deemed issuance of Letters of Credit by the
L/C Issuer shall constitute a waiver by the Lenders of any Event of Default that
occurs by reason of breach of any such representation and warranty.

4.04 Additional Closing Date Requirements. The Borrower shall deliver or shall
cause to be delivered to the Administrative Agent, by no later than 5:00 p.m. on
the Closing Date, each of the following, which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date and each in form and substance satisfactory to the Administrative
Agent:

(a) with respect to the Target’s Subsidiaries that are Restricted Subsidiaries,
an executed supplement to the Guaranty, the Security Agreement and the Tesoro
Consent to join such Guaranty, Security Agreement and Tesoro Consent;

(b) evidence that all actions that the Administrative Agent may deem necessary
or desirable in order to perfect the Liens created under the Collateral
Documents with respect to the Target’s Subsidiaries has been taken; provided,
however, that only the filing of a UCC financing statement in each of such
Subsidiaries’ jurisdiction of organization and the delivery of certificates
evidencing equity interests subject to the Security Agreement shall be required
on the Closing Date;

(c) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each of the Target’s
Subsidiaries that are Restricted Subsidiaries as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Restricted Subsidiary
is a party or is to be a party;

(d) a favorable opinion of (a) McGuireWoods LLP, counsel to the Target’s
Subsidiaries that are Restricted Subsidiaries, and (b) Gibson, Dunn & Crutcher
LLP, counsel to Rendezvous Pipeline Company, LLC, a Colorado limited liability
company, each addressed to the Administrative Agent and each Lender, as to the
matters concerning the Target’s Subsidiaries that are Restricted Subsidiaries
and the Loan Documents as the Required Lenders may reasonably request; and

(e) with respect to the Target’s Subsidiaries, the representations and
warranties set forth in Sections 5.01(b), 5.02(a), (b)(i) or (c) and 5.04 of
this Agreement and Section 3.2 of the

 

-80-



--------------------------------------------------------------------------------

Security Agreement shall be true and correct in all material respects (except to
the extent such representation or warranty is already subject to a materiality
qualifier, in which case such representation or warranty shall be true and
correct in all respects) on and as of the Closing Date before and after giving
effect to the initial Credit Extensions or issuance (or deemed issuance) of
Letters of Credit and to the application of the proceeds from such Credit
Extensions, as though made on and as of such date except that any representation
and warranty which by its terms is made as of a specified date shall be true and
correct in all material respects (except to the extent such representation or
warranty is already subject to a materiality qualifier, in which case such
representation or warranty shall be true and correct in all respects) as of such
specified date, and the Borrower shall have delivered a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
this Section 4.04(e) have been satisfied.

For the avoidance of doubt, the failure to deliver any of the items set forth in
this Section 4.04 by 5:00 p.m. on the Closing Date shall constitute an immediate
Event of Default.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. Each Loan Party and each of its
Restricted Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority to
execute, deliver and perform its obligations under the Loan Documents and the
Purchase Agreement to which it is a party, (c) has all requisite governmental
licenses, authorizations, consents and approvals necessary to own or lease its
assets and carry on its business and (d) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (c) or (d), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is or is to be a
party (a) have been duly authorized by all necessary corporate or other
organizational action, (b) do not and will not (i) violate any of such Person’s
Organization Documents, (ii) result in the creation of any Lien not permitted by
the Loan Documents, (iii) violate any Contractual Obligation to which such
Person is a party or by which it or any of its properties is bound or
(iv) violate any order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which such Person or its property is subject; or
(c) violate any Law, except in each case referred to in clause (b)(ii)-(iv) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any

 

-81-



--------------------------------------------------------------------------------

other Loan Document or the Purchase Agreement or for the consummation of the
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof, subject to Liens permitted under Section 7.01 and Permitted
Encumbrances) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except (i) for the authorizations,
approvals, actions, notices and filings which have been duly obtained, taken,
given or made and are in full force and effect and (ii) to the extent that the
failure of any approval, consent, exemption, authorization, or other action by,
or notice to, or filing with, any Governmental Authority or any other Person to
have been duly obtained, taken, given, or made or to be in full force and
effect, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. All applicable waiting periods in connection
with the Transactions have expired without any action having been taken by any
Governmental Authority restraining, preventing or imposing materially adverse
conditions upon the Transactions or the rights of the Loan Parties or their
Subsidiaries freely to transfer or otherwise dispose of, or to create any Lien
on, any properties now owned or hereafter acquired by any of them.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except as may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally or by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect. (a) The Audited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and Borrower’s Predecessor’s and its
Subsidiaries’ results of operations, equity (deficit) and cash flows for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness that
would be required to be disclosed in consolidated financial statements of the
Borrower or the footnotes thereto prepared in accordance with GAAP.

(b) The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as of and for the three fiscal quarter period ended September 30,
2014 and the related consolidated statements of income or operations and cash
flows for the two fiscal quarter period ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

-82-



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened, at law, in equity, or
in arbitration or before any Governmental Authority (including, without
limitation, FERC or any equivalent state regulatory authority), by or against
the Borrower or any of its Restricted Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement
or any other Loan Document or the consummation of the Transactions, or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Restricted Subsidiary thereof is
in default under any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

5.08 Title; Etc. (a) The Borrower and each of its Restricted Subsidiaries has
indefeasible title in fee simple to, or valid leasehold or easement interests
in, all of their respective real property, and good title to all of their
respective personal property, including, without limitation, the real and
personal property described in each of the Mortgages, as is necessary to operate
the Business except for defects that, individually or in the aggregate, do not
have a Material Adverse Effect. None of such property is subject to any Lien,
except for Liens permitted by Section 7.01.

(b) The Pipeline Systems are covered by recorded fee deeds, rights of way,
easements, leases, servitudes, permits, licenses, or other instruments
(collectively, “Pipeline Rights”) in favor of the Borrower or its Restricted
Subsidiaries, except where the failure of the Pipeline Systems to be so covered,
individually or in the aggregate, do not have a Material Adverse Effect.

5.09 Environmental Compliance; Permits. (a) The Loan Parties and their
respective Restricted Subsidiaries conduct in the ordinary course of business a
review of the effect of existing and proposed Environmental Laws and known or
suspected Environmental Liabilities on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that, except as specifically disclosed in Schedule 5.09, such Environmental
Liabilities could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Loan Parties and
their Restricted Subsidiaries are and have been in compliance with all
applicable Environmental Laws and are not subject to any pending or threatened
claim or proceeding relating to Environmental Laws or Hazardous Materials.

 

-83-



--------------------------------------------------------------------------------

(c) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, none of the properties
currently owned or operated by any Loan Party or any of its Restricted
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list.

(d) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: neither any Loan Party
nor any of its Restricted Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual, threatened, or suspected release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law; and all Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Restricted Subsidiaries have been disposed of in
a manner not reasonably expected to result in any Environmental Liability to any
Loan Party or any of its Restricted Subsidiaries.

(e) Except for matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, the Borrower and each
of its Restricted Subsidiaries (i) have obtained all Environmental Permits
necessary for the ownership and operation of its real properties and the conduct
of its Business, which are in full force and effect; (ii) have been and are in
compliance with all terms and conditions of such Environmental Permits; and
(iii) have not received written notice of any violation or alleged violation of
any Environmental Permit.

5.10 Insurance. The properties of the Borrower and its Restricted Subsidiaries
are insured with insurance companies not Affiliates of the Borrower, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Restricted Subsidiary
operates.

5.11 Taxes. The Borrower and its Restricted Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (b) to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect. There is no proposed tax assessment against the
Borrower or any Restricted Subsidiary that would, individually or in the
aggregate, if made, have a Material Adverse Effect. Neither any Loan Party nor
any Restricted Subsidiary thereof is party to any tax sharing agreement except
as set forth on Schedule 5.11.

5.12 ERISA Compliance. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect. Each Loan Party and each ERISA Affiliate has
fulfilled its obligations under the Pension

 

-84-



--------------------------------------------------------------------------------

Funding Rules with respect to each Pension Plan, except to the extent that such
noncompliance would not reasonably be expected to have a Material Adverse
Effect. Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, no Loan Party and no ERISA Affiliate
has (a) sought a waiver of the minimum funding standard under the Pension
Funding Rules in respect of any Plan, (b) failed to make any contribution or
payment to any Plan or Multiemployer Plan, or made any amendment to any Plan
that has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Code, or (c) incurred any liability
under Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA that are not past due.

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, no
Loan Party has any Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens except those created under the Collateral Documents. As
of the Closing Date, no Loan Party has any equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. Set forth on Part (c) of Schedule 5.13 is a complete and accurate
list of all Loan Parties, showing as of the Closing Date (as to each Loan Party)
the jurisdiction of its incorporation, the address of its principal place of
business and its U.S. taxpayer identification number or, in the case of any
non-U.S. Loan Party that does not have a U.S. taxpayer identification number,
its unique identification number issued to it by the jurisdiction of its
incorporation.

5.14 Margin Regulations; Investment Company Act. (a) The Borrower is not engaged
and will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock. Following the application of the proceeds
of each Borrowing or drawing under each Letter of Credit, not more than 25% of
the value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) subject to the provisions of Section 7.01
or Section 7.05 or subject to any restriction contained in any agreement or
instrument between the Borrower and any Lender or any Affiliate of any Lender
relating to Indebtedness and within the scope of Section 8.01(e) will be margin
stock.

(b) None of the Borrower, any Person Controlling the Borrower, or any Restricted
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments, and corporate or other restrictions to
which it or any of its Restricted Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state

 

-85-



--------------------------------------------------------------------------------

any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Restricted Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.17 Intellectual Property; Licenses, Etc. The Borrower and each of its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses, without conflict with the
rights of any other Person, except, in each case, where the failure of the same,
either individually or in the aggregate, could not be reasonably be expected to
have a Material Adverse Effect. No slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Restricted
Subsidiaries infringes upon any rights held by any other Person, which
infringements, individually or in the aggregate, could reasonably be excepted to
have a Material Adverse Effect.

5.18 Solvency. The Loan Parties are, on a consolidated basis, Solvent.

5.19 Labor Matters. There are no strikes, slowdowns, work stoppages, or
controversies pending or, to the knowledge of the Borrower, threatened against
the Borrower or any of its Restricted Subsidiaries which could have, either
individually or in the aggregate, a Material Adverse Effect.

5.20 Collateral Documents. Tesoro High Plains is a “transmitting utility” within
the meaning of Section 9.501(b) of each of the North Dakota Uniform Commercial
Code and the Montana Uniform Commercial Code. Opco is a “transmitting utility”
within the meaning of Section 9.501(b) of the Utah Uniform Commercial Code. TLNP
is a “transmitting utility” within the meaning of Section 9.501(b) of each of
the Idaho Uniform Commercial Code, the Oregon Uniform Commercial Code, the Utah
Uniform Commercial Code and the Washington Uniform Commercial Code. TSPC is a
“transmitting utility” within the meaning of Section 9.501(b) of the California
Uniform Commercial Code.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Secured Parties a legal, valid
and enforceable first priority Lien (subject to Liens permitted by Section 7.01)
on all right, title and interest of the respective Loan Parties in the
Collateral described therein. Except for filings completed on or prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect such Liens.

 

-86-



--------------------------------------------------------------------------------

5.21 Title to Crude Oil and Refined Products. None of the Borrower or any of its
Restricted Subsidiaries have title to any material portion of the Crude Oil,
Refined Products or other petroleum products that are stored or handled at any
Terminal or that are transported through the Pipeline Systems. The Borrower and
its Restricted Subsidiaries require that each shipper whose Crude Oil, Refined
Products or other petroleum products are transported through the Pipeline
Systems warrant that such shipper has title, free and clear of all Liens, to all
such Crude Oil, Refined Products or other petroleum products tendered to the
Pipeline System for transportation.

5.22 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or such Subsidiary, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned (to the knowledge of the Borrower, in the case of the Borrower) or
controlled by any individual or entity that is, (i) currently the subject or
target of any Sanctions or (ii) located, organized or resident in a Designated
Jurisdiction.

5.23 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made
in accordance with Section 9.10), the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each of its Restricted Subsidiaries to:

6.01 Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower (or, if earlier, 15 days after the date required to
be filed with the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in partners’ capital, retained
earnings and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

-87-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 60 days after the end of each
of the first three fiscal quarters of the Borrower (or, if earlier, 5 days after
the date required to be filed with the SEC), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in partners’
capital, retained earnings and cash flows for such fiscal quarter and for the
portion of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Financial Officer of the Borrower as fairly presenting the financial condition,
results of operations, partners’ capital, retained earnings and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.

6.02 Certificates; Other Information. Deliver to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Financial Officer of the Borrower (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes), which Compliance Certificate shall, with
respect to any fiscal quarter (a “Material Unrestricted Subsidiary Quarter”) in
which, as of the last day thereof, Unrestricted Subsidiaries collectively
(i) have total assets exceeding 5% of the total assets of the Borrower and its
Subsidiaries, determined in accordance with GAAP or (ii) generate more than 5%
of Consolidated EBITDA for the four fiscal quarter period ending on such date,
set forth a reasonably detailed reconciliation of each of the components
reflected in such calculation to the corresponding consolidated amounts set
forth in the financial statements, in form and substance reasonably satisfactory
to the Administrative Agent, together with, for any Material Unrestricted
Subsidiary Quarter, consolidating statements of income or operations, changes in
partners’ capital, retained earnings and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, all in reasonable
detail, such consolidating statements to be certified by a Financial Officer of
the Borrower as fairly presenting the financial condition, results of
operations, partners’ capital, retained earnings and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c) promptly after any reasonable request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by independent accountants in
connection with the accounts or books of any Loan Party or any of its Restricted
Subsidiaries, or any audit of any of them;

 

-88-



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the
stockholders, partners or members (or the equivalent of any thereof) of any Loan
Party, and copies of all annual, regular, periodic and special reports and
registration statements which the Borrower or any of its Subsidiaries may file
or be required to file with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange, and in any case not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Restricted Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement regarding or related to any breach or default by any party
thereto or any other event that could materially impair the value of the
interests or the rights of any Loan Party or otherwise have a Material Adverse
Effect and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(f) as soon as available, but in any event within 30 days after each annual
renewal of the applicable insurance policies, a certificate summarizing the
insurance coverage (specifying type, amount and carrier) in effect for the
Borrower and its Restricted Subsidiaries and such additional information
regarding such insurance coverage as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably specify;

(g) promptly, and in any event within 15 days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or other material inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Restricted Subsidiaries with any Environmental Law or Environmental Permit or
any action, investigation or proceeding relating to Hazardous Materials that
could (i) reasonably be expected to have a Material Adverse Effect or (ii) cause
any property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
would materially interfere with or adversely impact the use of the affected
property in the Business;

(i) if the Borrower elects to have a Specified Acquisition Period apply with
respect to a Specified Acquisition, written notice of such election within 30
days of the consummation of the Specified Acquisition; and

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Restricted Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.

 

-89-



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of any Compliance Certificate to the Administrative Agent upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower, as applicable, with any
such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Materials”) by posting the Materials on IntraLinks, Syndtrak,
ClearPar or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Materials that may be
distributed to the Public Lenders and that (w) all such Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Materials as not containing any material non-public information (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Materials constitute Information,
they shall be treated as set forth in Section 10.07); (y) all Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” The Administrative Agent and the Borrower acknowledge
that no Materials will be marked “PUBLIC” other than publicly available
information filed by the Loan Parties with the SEC.

6.03 Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Restricted
Subsidiary; (ii) any dispute, litigation,

 

-90-



--------------------------------------------------------------------------------

investigation, proceeding or suspension between the Borrower or any Restricted
Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation, proceeding, or legal requirement or
regulation affecting the Borrower or any Restricted Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) the occurrence of any
ERISA Event;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof, including any
determination by the Borrower referred to in Section 2.10(b); and

(d) of any material Collateral Loss, including all Collateral Losses where the
aggregate damage to the Collateral and/or lost revenues of the Loan Parties
could reasonably be expected to exceed $30,000,000.

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets; (b) all lawful claims which, if unpaid, would by law become a Lien upon
its property; and (c) all Indebtedness, as and when due and payable, but subject
to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness; unless, with respect to any obligation or
liability described in clause (a), (b), or (c) above, (A) such obligation or
liability is being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower and each applicable Restricted Subsidiary, as applicable or (B) the
failure to make such payment could not reasonably be expected to have a Material
Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses (including intellectual property licenses) and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties.

(a) (i) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; (ii) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and
(iii) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

-91-



--------------------------------------------------------------------------------

(b) Without limiting Section 6.06(a), (i) maintain or cause the maintenance of
the interests and rights which are necessary to maintain the Pipeline Systems
and the Terminals, which individually or in the aggregate, could, if not
maintained, reasonably be expected to have a Material Adverse Effect;
(ii) subject to Permitted Encumbrances, maintain the Pipeline Systems within the
confines of the Pipeline Rights without encroachment upon any adjoining property
and maintain the Terminals within the boundaries of the Terminal Deeds and
without encroachment upon any adjoining property, except where the failure of
the Pipeline Systems and Terminals to be so maintained, individually or in the
aggregate, (A) does not materially interfere with the ordinary conduct of
Business, (B) does not materially detract from the use of any of such Pipeline
Systems or Terminals and (C) could not reasonably be expected to have a Material
Adverse Effect; (iii) maintain such rights of ingress and egress necessary to
permit the Borrower and its Restricted Subsidiaries to inspect, operate, repair,
and maintain the Pipeline Systems and the Terminals to the extent that failure
to maintain such rights, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect and provided that the Borrower or any
of its Restricted Subsidiaries may hire third parties to perform these
functions; and (iv) maintain all material agreements, licenses, permits, and
other rights required for any of the foregoing described in clauses (i), (ii),
and (iii) of this Section 6.06(b) in full force and effect in accordance with
their terms, timely make any payments due thereunder, and prevent any default
thereunder which could result in a termination or loss thereof, except any such
failure to maintain or pay or any such default that could not reasonably,
individually or in the aggregate, be expected to cause a Material Adverse
Effect.

6.07 Maintenance of Insurance.

(a) Maintain with insurance companies not Affiliates of the Borrower, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
compatible with the following standards) as are customarily carried under
similar circumstances by such other Persons and all such insurance shall
(i) provide for not less than 30 days’ prior notice to the Administrative Agent
of termination, lapse or cancellation of such insurance (other than for the
non-payment of premiums, for which not less than 10 days’ prior notice shall be
provided), and (ii) name the Administrative Agent as mortgagee (in the case of
property insurance) or additional insured on behalf of the Secured Parties (in
the case of liability insurance) or lender’s loss payee (in the case of property
insurance), as applicable.

(b) Upon the request of the Administrative Agent, after the occurrence and
during the continuance of any Event of Default, the Borrower or any such
Restricted Subsidiary shall execute and deliver to the Administrative Agent any
additional assignments and other documents as may be reasonably necessary to
enable the Administrative Agent to directly collect any Insurance or
Condemnation Proceeds.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a

 

-92-



--------------------------------------------------------------------------------

Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain, or cause to be maintained, with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Restricted Subsidiary, as the case may
be.

6.10 Inspection Rights. Permit representatives and an independent contractor of
the Administrative Agent to visit and inspect any of its properties once per
calendar year, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants,
all at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower, at any time during normal business hours and without
advance notice and as many times during any calendar year as such Administrative
Agent or Lender shall so request. The Administrative Agent and each Lender shall
conduct any such inspection or examination (i) in reasonable accordance with the
Borrower’s or the applicable Restricted Subsidiary’s safety policies and
procedures and (ii) so as not to unreasonably materially interfere with the
Borrower’s or its Restricted Subsidiaries’ operations.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions to (i) finance
in part the QEP Acquisition, (ii) refinance the Existing Credit Agreement,
(iii) pay fees and expenses incurred in connection with the Transactions; and
(iv) provide ongoing working capital and for Acquisitions, distributions and
other general corporate purposes of the Borrower and its Subsidiaries
(including, without limitation, QEP Midstream and its Subsidiaries), in each
case, not in contravention of any Law or of any Loan Document.

6.12 Covenant to Guarantee Obligations and Give Security. (a) Upon the formation
or acquisition of any new direct or indirect Restricted Subsidiary that is a
Material

 

-93-



--------------------------------------------------------------------------------

Subsidiary (other than any CFC or a Subsidiary that is held directly or
indirectly by a CFC), including any Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary that is a Material Subsidiary, then the Borrower shall,
at the Borrower’s expense:

(i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary, and cause each direct and indirect parent of such Subsidiary
(if it has not already done so), to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

(ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, furnish
to the Administrative Agent a description of the Material Real Properties and
personal properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,

(iii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to duly execute and deliver to the Administrative Agent
the Material Real Property Mortgage Deliverables with respect to any Material
Real Property owned or leased by such Subsidiary, along with Security Agreement
Supplements, IP Security Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (including delivery of all Pledged Equity in and of
such Subsidiary, and other instruments required by the Security Agreement),
securing payment of all the Obligations of such Subsidiary or such parent, as
the case may be, under the Loan Documents and constituting Liens on all such
personal properties and Material Real Properties,

(iv) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary to deliver to the Administrative Agent such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of such Subsidiary or its general partner acting on its
behalf as the Administrative Agent may require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with the Loan Documents to which such
Subsidiary is a party or is to be a party;

(v) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, cause
such Subsidiary and each direct and indirect parent of such Subsidiary (if it
has not already done so) to take whatever action (including delivery of the
Material Real Property Mortgage Deliverables and the filing of Uniform
Commercial Code financing statements) may be necessary or advisable in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to a

 

-94-



--------------------------------------------------------------------------------

Mortgage, Security Agreement Supplements, IP Security Agreement Supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, and

(vi) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such formation or acquisition, deliver
to the Administrative Agent, upon the request of the Administrative Agent in its
sole but reasonable discretion, a signed copy of a favorable opinion, addressed
to the Administrative Agent and the other Secured Parties, of counsel for the
Loan Parties reasonably acceptable to the Administrative Agent as to the matters
contained in clauses (i), (iii) and (iv) above, and as to such other matters as
the Administrative Agent may reasonably request.

(b) Upon the acquisition of any personal property (other than Equity Interests
in an Unrestricted Subsidiary or a CFC or a Subsidiary that is held directly or
indirectly by a CFC) or Material Real Property by the Borrower or any Restricted
Subsidiary, if such property, in the reasonable judgment of the Administrative
Agent, shall not already be subject to a perfected first priority security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties, then the Borrower shall, at the Borrower’s expense:

(i) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, furnish to the
Administrative Agent a description of the property so acquired in detail
reasonably satisfactory to the Administrative Agent,

(ii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to duly execute and deliver to the Administrative Agent the Material
Real Property Mortgage Deliverables, Security Agreement Supplements, IP Security
Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance reasonably satisfactory to the Administrative Agent,
securing payment of all the Obligations of the applicable Loan Party under the
Loan Documents and constituting Liens on all such personal properties and
Material Real Properties,

(iii) within 30 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, cause the applicable
Loan Party to take whatever action (including the recording of mortgages, the
filing of Uniform Commercial Code financing statements, the giving of notices
and the endorsement of notices on title documents) may be necessary or advisable
in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such personal property and
Material Real Property, enforceable against all third parties, and

(iv) within 60 days (or such longer period as the Administrative Agent may
determine in its sole discretion) after such acquisition, deliver to the
Administrative Agent, upon the reasonable request of the Administrative Agent in
its sole but reasonable discretion, a signed copy of a favorable opinion,
addressed to the Administrative Agent

 

-95-



--------------------------------------------------------------------------------

and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request.

(c) Notwithstanding anything to the contrary contained herein, (i) the
Borrower’s obligations under this Section 6.12 with respect to any Pipeline
System acquired after the Closing Date (“New Pipeline”) shall be deemed fully
satisfied upon the filing of a duly completed UCC financing statement indicating
such New Pipeline as collateral, and specifying the debtor as a “transmitting
utility”, in the central filing office of the state in which such New Pipeline
is located and other jurisdictions as may be reasonably requested by the
Administrative Agent, and (ii) no filing or recording of a Mortgage in any real
property record with respect to such New Pipeline shall be required.

(d) Upon the formation or acquisition by the Borrower or any Restricted
Subsidiary after the Closing Date of any Restricted Subsidiary that is a CFC,
the Borrower shall notify the Administrative Agent thereof within 30 days after
such acquisition or formation and promptly (A) execute and deliver to the
Administrative Agent such Security Agreement Supplements or such other documents
as the Administrative Agent deems necessary or reasonably desirable and requests
in order to grant to the Administrative Agent a perfected first priority
security interest (subject only to applicable Liens permitted under any Loan
Document) in the Equity Interests of such CFC Restricted Subsidiary that is
owned by the applicable Loan Party (provided that in no event shall more than
66% of the total voting power of the total outstanding Equity Interests of any
such CFC Restricted Subsidiary be required to be so pledged), and (B) deliver to
the Administrative Agent the certificates (if any) representing such Equity
Interests, together with undated stock powers or share transfer forms, in blank,
executed and delivered by a duly authorized officer of the applicable Loan
Party, and take such other action as may be necessary or reasonably requested by
the Administrative Agent to perfect the Lien of the Administrative Agent
thereon, (C) take such other actions as necessary under applicable law
(including foreign law) or reasonably requested by the Administrative Agent to
ensure the granting, perfection, and priority of such security interest, and
(D) for any CFC Restricted Subsidiary that, together with its Restricted
Subsidiaries, generates more than $10,000,000 in consolidated net income
(measured as of the quarter most recently ended on an annualized basis) or that
holds consolidated assets with an aggregate fair market value greater than
$10,000,000 upon such formation or acquisition by the Borrower or any Restricted
Subsidiary, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent, in each case
within a reasonable time following the applicable requests of the Administrative
Agent and the receipt of any applicable documents.

(e) Notwithstanding the foregoing, if at any time all Immaterial Subsidiaries,
taken as a whole, (i) have total assets at such time exceeding 5% of the total
assets of the Borrower and its Restricted Subsidiaries, determined in accordance
with GAAP or (ii) generate more than 5% of Consolidated EBITDA for the most
recently completed four fiscal quarter period, in either case as of the fiscal
quarter most recently ended and for which financial statements have been
delivered pursuant to Section 6.01(a) or 6.01(b), then the Borrower shall
designate which of such Subsidiaries shall no longer constitute “Immaterial
Subsidiaries” for purposes of this Credit Agreement to the extent necessary to
cause such excess to be eliminated and, with respect to any

 

-96-



--------------------------------------------------------------------------------

Subsidiary that ceases to be an Immaterial Subsidiary as a result of such
designation, the Borrower shall take, and cause such Subsidiary to take, such
action as is necessary to comply with this Section 6.12.

(f) To the extent any documents or actions to perfect the Administrative Agent’s
(on behalf of the Secured Parties) security interest in the Collateral are not
delivered or taken on or prior to the Closing Date after the Borrower’s use of
commercially reasonable efforts to do so without undue burden or expense, such
documents or actions, including those set forth on Schedule 6.12(f), shall be
delivered or taken no later than 90 days (or such longer period as the
Administrative Agent may determine in its sole discretion) after the Closing
Date.

(g) To the extent that the Equity Interests consisting of general partner
interests in QEP Midstream constitute Excluded Property on the Closing Date,
within 30 days following the QEP Midstream Merger (or such longer period as the
Administrative Agent may determine in its sole discretion), the Borrower shall
take whatever action may be necessary or reasonably advisable in the reasonable
opinion of the Administrative Agent, including obtaining any necessary consents,
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on such Equity
Interests consisting of general partner interests in QEP Midstream subject to
the Security Agreement and enforceable against all third parties in accordance
with their terms.

6.13 Compliance with Environmental Laws.

(a) Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits, and obtain and renew all
Environmental Permits necessary for its operations and properties.

(b) To the extent required by Governmental Authority, conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up Hazardous Materials from any of
its properties, in material compliance with the requirements of such
Governmental Authority; provided, however, that neither the Borrower nor any of
its Restricted Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

6.14 Further Assurances.

(a) Promptly upon request by the Administrative Agent or the Required Lenders
through the Administrative Agent, (a) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s or any of its Restricted

 

-97-



--------------------------------------------------------------------------------

Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Restricted Subsidiaries is or is to be a party, and
cause each of its Restricted Subsidiaries to do so.

(b) Within 30 days after a request by the Administrative Agent or the Required
Lenders to cure any title defects or exceptions which are not Liens permitted by
Section 7.01 and which, individually or in the aggregate, (i) materially
interfere with the ordinary conduct of Business, (ii) materially detract from
the value or the use of the portion of the Pipeline Systems affected thereby, or
(iii) could reasonably have a Material Adverse Effect, cure such title defects
or exceptions or substitute such Collateral with acceptable property of an
equivalent value with no title defects or exceptions and deliver to the
Administrative Agent satisfactory title evidence in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and its Restricted Subsidiaries’ title in such property and the
Administrative Agent’s Liens and security interests therein.

6.15 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Restricted Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Restricted Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably expected to have a Material Adverse Effect.

6.16 Material Contracts. Perform and observe all the terms and provisions of
each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms, take all action to such end as may be from time to
time requested by the Administrative Agent and, upon the request of the
Administrative Agent, make to each other party to each such Material Contract
such demands and requests for information and reports or for action as any Loan
Party or any of its Restricted Subsidiaries is entitled to make under such
Material Contract, and cause each of its Restricted Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, could not be reasonably likely to have a Material Adverse Effect.

6.17 Designation and Conversion of Restricted and Unrestricted Subsidiaries.

(a) Unless designated after the Closing Date in writing to the Administrative
Agent pursuant to this Section, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries shall be classified as a
Restricted Subsidiary.

 

-98-



--------------------------------------------------------------------------------

(b) The Borrower may designate a Subsidiary as an Unrestricted Subsidiary if
(i) immediately before and after such designation, no Default or Event of
Default exists or would exist, (ii) after giving effect to such designation on a
pro forma basis, the Borrower and its Subsidiaries would have been in compliance
with all of the covenants contained in this Agreement, including, without
limitation, Sections 7.11(a), 7.11(b), and 7.11(c) as of the end of the most
recent fiscal quarter; and (iii) no Subsidiary may be designated as an
Unrestricted Subsidiary if it will be treated as a “restricted subsidiary” for
purposes of any indenture, credit agreement, or similar agreement.

(c) The Borrower may designate an Unrestricted Subsidiary to be a Restricted
Subsidiary if after giving effect to such designation, (i) immediately before
and after such designation, no Default or Event of Default exists or would exist
and (ii) after giving effect to such designation on a pro forma basis, the
Borrower and its Subsidiaries would have been in compliance with all of the
covenants contained in this Agreement, including, without limitation,
Sections 7.11(a) and 7.11(b) as of the end of the most recent fiscal quarter.

(d) All Subsidiaries of an Unrestricted Subsidiary shall be also Unrestricted
Subsidiaries. The Borrower will not permit any Unrestricted Subsidiary to hold
any Equity Interests in, or any Indebtedness of, any Restricted Subsidiary.

(e) The designation of any Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment in such Unrestricted Subsidiary at the date of
designation in an amount equal to the fair market value of the Borrower’s or
applicable Loan Party’s investment therein. The designation of any Unrestricted
Subsidiary as a Restricted Subsidiary shall constitute the incurrence at the
time of designation of any Indebtedness or Liens of such Subsidiary existing at
such time.

(f) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements of the definition of Unrestricted Subsidiary, it will thereafter
cease to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness and Liens of such Subsidiary will be deemed to be incurred by a
Restricted Subsidiary of the Borrower as of such date and, if such Indebtedness
and/or Liens are not permitted to be incurred as of such date under Section 7.01
and/or Section 7.02, hereof, as applicable, the Borrower will be in default of
such covenant.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than those as to which arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made
in accordance with Section 9.10), the Borrower shall not, nor shall the Borrower
permit any of its Restricted Subsidiaries to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or assign
any accounts or other right to receive income, other than the following:

(a) Liens pursuant to any Loan Document;

 

-99-



--------------------------------------------------------------------------------

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than leases constituting Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

(g) Liens comprised of minor defects, irregularities, and deficiencies in title
to, and easements, rights-of-way, zoning restrictions and other similar
restrictions, charges or encumbrances, defects and irregularities in the
physical placement and location of pipelines within the areas covered by the
easements, leases, licenses and other rights in real property in favor of the
Borrower or any of its Restricted Subsidiaries which, individually and in the
aggregate, do not materially interfere with the ordinary conduct of the Business
and do not materially detract from the use of the property which they affect,
and Permitted Encumbrances;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Restricted Subsidiary of the
Borrower or becomes a Restricted Subsidiary of the Borrower; provided that such
Liens were not created in contemplation of such merger, consolidation or
Investment and do not extend to any assets other than those of the Person merged
into or consolidated with the Borrower or such Restricted Subsidiary or acquired
by the Borrower or such Restricted Subsidiary, and the applicable Indebtedness
secured by such Lien is permitted under Section 7.02(g);

 

-100-



--------------------------------------------------------------------------------

(k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies, or
under general depositary agreements, and burdening only deposit accounts or
other funds maintained with a creditor depository institution;

(l) any interest or title of a lessor under any lease entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business
covering only the assets so leased;

(m) Liens on the Equity Interests of Unrestricted Subsidiaries; and

(n) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $20,000,000, provided that no such Lien shall extend to or
cover any Collateral or any Equity Interests consisting of general partner
interests in QEP Midstream.

7.02 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, foreign exchange rates or
commodity prices and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness of the Borrower owed to a Restricted Subsidiary, or of a
Restricted Subsidiary of the Borrower owed to the Borrower or a wholly-owned
Restricted Subsidiary of the Borrower, which Indebtedness shall (i) in the case
of Indebtedness owed to a Loan Party, be pledged under the Security Agreement,
(ii) be on subordination terms reasonably acceptable to the Administrative Agent
and (iii) be otherwise permitted under the provisions of Section 7.03;

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension; and provided, still
further, that the terms relating to principal amount, amortization, maturity,
collateral (if any) and subordination (if any), and other material terms taken
as a whole, of any such refinancing, refunding, renewing or extending
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the Loan
Parties or the Lenders than the terms of any agreement or instrument governing
the Indebtedness being refinanced, refunded, renewed or extended and the
interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

 

-101-



--------------------------------------------------------------------------------

(e) Guarantees of the Borrower or any Restricted Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Guarantor or
the Indebtedness incurred by joint ventures or Unrestricted Subsidiaries, in
each case, constituting Investments otherwise permitted hereunder; provided that
with respect to Guarantees of Indebtedness of joint ventures, the aggregate
amount of Indebtedness guaranteed pursuant to such Guarantees shall not exceed
$100,000,000, and with respect to Guarantees of Indebtedness of Unrestricted
Subsidiaries, the aggregate amount of Indebtedness guaranteed pursuant to such
Guarantees shall not exceed the amount permitted under Section 7.03(j);

(f) Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(i); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$100,000,000;

(g) Indebtedness of any Person that becomes a Restricted Subsidiary of the
Borrower after the date hereof in accordance with the terms of Section 7.03(g),
which Indebtedness is existing at the time such Person becomes a Restricted
Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Restricted Subsidiary of the
Borrower);

(h) unsecured Indebtedness issued by the Borrower or the Borrower and Tesoro
Logistics Finance Corp.; provided that (i) immediately prior to and after giving
effect to the issuance of such Indebtedness, there would be no Default under
this Agreement, (ii) such Indebtedness’ scheduled maturity is no earlier than
twelve (12) months after the Maturity Date, (iii) such Indebtedness does not
require any scheduled repayments, defeasance or redemption (or sinking fund
therefor) of any principal amount thereof prior to maturity, and (iv) the
indenture or other agreement governing such Indebtedness shall not contain
(A) maintenance financial covenants or (B) other terms and conditions that are
materially more restrictive on the Borrower or any of its Restricted
Subsidiaries than then available market terms and conditions for comparable
issuers and issuances, and any refinancings, refundings, renewals or extensions
thereof; provided that the terms of such refinancing, refunding, renewing, or
extending Indebtedness satisfy the requirements of this Section 7.02(h);

(i) Indebtedness in respect of insurance premium financing for insurance being
acquired by the Borrower or any Restricted Subsidiary under customary terms and
conditions;

(j) Indebtedness of the Borrower and Tesoro Logistics Finance Corp. pursuant to
the Closing Date Senior Notes; and

(k) other unsecured Indebtedness not otherwise permitted under this
Section 7.02, in an aggregate principal amount not to exceed $60,000,000 at any
time outstanding.

7.03 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower and its Restricted Subsidiaries in the form
of Cash Equivalents;

 

-102-



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of the Borrower and Restricted
Subsidiaries in an aggregate amount not to exceed $6,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) (i) Investments by the Borrower and its Restricted Subsidiaries in their
respective Restricted Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Restricted Subsidiaries in
Loan Parties, and (iii) additional Investments by Restricted Subsidiaries that
are not Loan Parties in other Restricted Subsidiaries that are not Loan Parties;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03;

(g) Acquisitions (by purchase or merger, including the QEP Midstream Merger)
provided that (i) the Borrower or a Guarantor is the acquiring or surviving
entity; (ii) no Default or Event of Default exists and the Acquisition could not
reasonably be expected to cause a Default or Event of Default; (iii) after
giving effect to such Acquisition on a pro forma basis (including, to the extent
a Specified Acquisition Period is concurrently elected, giving effect to such
election), the Borrower and its Restricted Subsidiaries would have been in
compliance with all of the covenants contained in this Agreement, including,
without limitation, Sections 7.11(a) and 7.11(b) as of the end of the most
recent fiscal quarter; (iv) the requirements of Sections 6.12 and 7.07 are
satisfied and the target is not hostile; (v) if such Acquisition is of Equity
Interests, the issuer of such Equity Interests shall be an entity organized
under the laws of the United States; and (vi) the Administrative Agent shall
have received, at least five (5) Business Days prior to the date on which any
such Acquisition is to be consummated, a certificate of a Responsible Officer of
the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(g) have been satisfied or will be
satisfied on or prior to the date on which such Acquisition is consummated;

(h) Investments consisting of debt securities as partial consideration for the
Disposition of assets to the extent permitted by Section 7.05(f);

(i) Investments by the Borrower and its Restricted Subsidiaries in joint
ventures not exceeding $100,000,000 in the aggregate; provided that any Equity
Interests in any such joint venture shall be pledged to the Administrative Agent
for the ratable benefit of the Secured Parties under the Security Agreement and
the Administrative Agent shall have received such other items in connection
therewith as may be required by Section 6.12(b); and

(j) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and unsecured Guarantees of Indebtedness otherwise expressly
permitted

 

-103-



--------------------------------------------------------------------------------

hereunder) after the Closing Date by Loan Parties in Unrestricted Subsidiaries
in an aggregate amount (valued at the time of the making thereof and without
giving effect to any write-downs or write-offs thereof) not to exceed an amount
equal to the sum of, without duplication, $100,000,000 in the aggregate plus any
return of capital actually received by the Borrower or any Restricted Subsidiary
in respect of other investments made by them pursuant to this clause (j);

(k) so long as no Default has occurred and is continuing or would result from
such Investment, other Investments (other than Investments in Unrestricted
Subsidiaries) not exceeding $100,000,000 in the aggregate in any fiscal year of
the Borrower.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:

(a) any of the Borrower’s Restricted Subsidiaries may merge with any of its
other Restricted Subsidiaries provided that if any of such Restricted
Subsidiaries is a Guarantor, a Guarantor shall be the surviving Person;

(b) any Guarantor may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Guarantor;

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party; provided that
if the disposing Subsidiary is a Restricted Subsidiary, then the receiving
Subsidiary shall also be a Restricted Subsidiary, or (ii) to the Borrower or any
Subsidiary that is a Loan Party; and

(d) the Borrower or any Guarantor may merge or consolidate with any Person in
accordance with Section 7.03(g).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) ordinary-course-of-business Dispositions of (i) inventory; (ii) Cash
Equivalents; (iii) overdue accounts receivable in connection with the compromise
or collection thereof (and not in connection with any financing transaction);
and (iv) leases, subleases, rights of way, easements, licenses, and sublicenses
that, individually and in the aggregate, do not materially interfere with the
ordinary conduct of the business of the Borrower or its Restricted Subsidiaries
and do not materially detract from the value or the use of the property which
they affect;

(c) Dispositions of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are reasonably promptly applied to the
purchase price of such replacement property;

 

-104-



--------------------------------------------------------------------------------

(d) Dispositions of property by the Borrower or any Restricted Subsidiary to the
Borrower or to a wholly-owned Restricted Subsidiary; provided that if the
transferor of such property is a Loan Party, the transferee thereof must be a
Loan Party;

(e) Dispositions permitted by Section 7.04;

(f) Dispositions by the Borrower and its Restricted Subsidiaries not otherwise
permitted under this Section 7.05, subject to the following conditions:

(i) that no Default exists at the time of such Disposition or would result from
such Disposition;

(ii) that the aggregate book value of all property Disposed of in reliance on
this clause (f) in any fiscal year shall not exceed $100,000,000; and

(iii) that at least 75% of the purchase price for such asset shall be paid to
the Borrower or such Restricted Subsidiary in cash;

(g) Dispositions of property (i) resulting from the condemnation thereof or
(ii) that has suffered a casualty (constituting a total loss or constructive
total loss of such property), in each case upon or after receipt of the
condemnation proceeds or insurance proceeds of such condemnation or casualty, as
applicable;

(h) so long as no Default has occurred and is continuing, the grant of any
option or other right to purchase any asset in a transaction that would be
permitted under the provisions of Section 7.05(f); and

(i) Dispositions of Equity Interests of Unrestricted Subsidiaries.

provided, however, that any Disposition pursuant to Section 7.05(a), (b), (c),
(f), and (g) shall be for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
Subsidiaries that are Guarantors and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in common or subordinated Equity
Interests of such Person and the Borrower may issue common Equity Interests upon
the conversion of subordinated Equity Interests;

(c) the Borrower and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its Equity Interests with the proceeds received from the
substantially concurrent issue of new common or subordinated Equity Interests;
and

 

-105-



--------------------------------------------------------------------------------

(d) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower and QEP Midstream may make Restricted Payments with
respect to any fiscal quarter in an aggregate amount not to exceed Available
Cash with respect to such fiscal quarter, so long as (i) the Borrower and its
Restricted Subsidiaries shall be in compliance (after giving pro forma effect to
the making of such Restricted Payment) with all of the covenants contained in
this Agreement, including, without limitation, Sections 7.11(a) and 7.11(b) and
(ii) the Borrower and QEP Midstream shall not use more than $100,000,000 in the
aggregate from the proceeds of Revolving Credit Borrowings during any fiscal
quarter to make Distribution Payments.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower (other than (i) transactions between or among the
Loan Parties (including the Indemnity and Contribution Agreement),
(ii) transactions pursuant to the Material Contracts as in effect on the date of
this Agreement or, if applicable, to the extent modified as permitted under this
Agreement and (iii) Investments permitted under Section 7.03), whether or not in
the ordinary course of business (each an “Affiliate Transaction”), if such
Affiliate Transaction involves aggregate consideration in excess of $2,000,000,
unless:

(a) the Affiliate Transaction is on terms that are no less favorable to the
Borrower or such Restricted Subsidiary than those that could have been obtained
in a comparable transaction by the Borrower or such Restricted Subsidiary with
an unrelated Person or, if no comparable transaction is available with which to
compare such Affiliate Transaction, such Affiliate Transaction is otherwise fair
to the Borrower or the relevant Restricted Subsidiary from a financial point of
view; and

(b) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $50,000,000, a resolution of the Board of
Directors of the General Partner set forth in a certificate of a Responsible
Officer, certifying that such Affiliate Transaction complies with
Section 7.08(a) and that such Affiliate Transaction has been approved by either
the Conflicts Committee of the board of Directors of the General Partner (so
long as the members of the Conflicts Committee approving the Affiliate
Transaction are disinterested) or a majority of the disinterested members of the
Board of Directors of the General Partner.

7.09 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Restricted
Subsidiary becomes a Restricted Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of the Borrower, (ii) of any Restricted Subsidiary to
Guarantee the Obligations of the Borrower or (iii) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided, however, that this

 

-106-



--------------------------------------------------------------------------------

clause (iii) shall not prohibit (A) any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Sections 7.02(f) or
(g) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness or (B) customary non-assignment
provisions in purchase and sale or exchange agreements or similar operational
agreements, or provisions in licenses, easements or leases, in each case entered
into in the ordinary course of business and consistent with past practices,
which restrict the transfer, assignment or encumbrance thereof.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants. (a) Consolidated Interest Coverage Ratio. Permit the
Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of the
Borrower to be less than 2.50 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) during a
Specified Acquisition Period, 5.50 to 1.00 and (ii) except during a Specified
Acquisition Period, (A) for each fiscal quarter ending on or prior to June 30,
2015, 5.50 to 1.00, (B) for the fiscal quarter ending September 30, 2015, 5.25
to 1.00, and (D) thereafter, 5.00 to 1.00.

(c) Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of the Borrower to be
greater than (i) prior to the Leverage Date, 3.00 to 1.00, (ii) on and after the
Leverage Date (except during a Specified Acquisition Period), 3.50 to 1.00 and
(iii) during a Specified Acquisition Period, 4.00 to 1.00.

7.12 Sanctions. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject or the target of
Sanctions, or in any other manner that to the knowledge of the Borrower could
reasonably be expected to result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.

7.13 Amendments of Organization Documents and Intercompany Agreements. Amend
(a) any of its Organization Documents, unless such amendments, modifications, or
supplements could not reasonably be expected (i) to be materially adverse to the
rights of the Administrative Agent or the Lenders or (ii) to materially decrease
the economic benefit or other rights that any Loan Party would have otherwise
received pursuant to such agreements or (b) the Indemnity and Contribution
Agreement in any manner that would affect the subordination or third party
beneficiary provisions thereof.

 

-107-



--------------------------------------------------------------------------------

7.14 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except to the extent consistent with GAAP, or (b) the fiscal year-end
of any Loan Party.

7.15 Amendment, Etc. of Material Contracts. Amend, modify, or supplement (i) any
of the Material Contracts unless such amendments, modifications, or supplements,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect or (ii) any agreement related to the Existing Senior
Notes or Indebtedness pursuant to Section 7.02(h) or (j) in a way that would
result in the failure of such Indebtedness to comply with the requirements of
Section 7.02(h) (including in the case of the Existing Senior Notes) or (j).

7.16 Limitation on Speculative Hedging. (a) Enter into any Swap Contract for
speculative purposes, or (b) be party to or otherwise enter into any Swap
Contract which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Borrower’s or its Restricted
Subsidiaries’ operations.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower or any Loan Party (i) fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
and 6.10 and such failure continues for 5 days after the earlier to occur of
(A) receipt of written notice thereof from Administrative Agent or Required
Lenders to the Borrower, or (B) a Responsible Officer otherwise has actual
knowledge of any such failure; or (ii) fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.04, 6.03, 6.05 (only with
respect to the Loan Parties), 6.07, 6.11, 6.12, 6.16, 6.18 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) receipt of written
notice thereof from Administrative Agent or Required Lenders to the Borrower, or
(ii) a Responsible Officer otherwise has actual knowledge of any such failure;
or

(d) Representations and Warranties. (i) Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith that does not have a
materiality or Material Adverse Effect qualification shall be

 

-108-



--------------------------------------------------------------------------------

incorrect or misleading in any material respect when made or deemed made or
(ii) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that has a materiality or Material Adverse Effect qualification shall
be incorrect or misleading in any respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise, but after giving effect to any
applicable grace or cure periods) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Restricted Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Restricted Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Restricted Subsidiary as a result thereof is greater than the Threshold Amount;
or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

 

-109-



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer is rated at least “A” by A.M. Best Company, has been
notified of the potential claim and does not dispute coverage), or (ii) any one
or more non-monetary final judgments that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 10 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any other Person denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Sections 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or

(m) Material Contracts. (i) Any default or event of default shall have occurred
under any of the Material Contracts which has not been cured within any
applicable grace period and which default or event of default could,
individually or in the aggregate with any other defaults or events of default
under the Material Contracts, reasonably be expected to have a Material Adverse
Effect, or (ii) any of the Material Contracts shall have terminated, which
termination, individually or in the aggregate with any other terminations of
Material Contracts, could reasonably be expected to have a Material Adverse
Effect.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

-110-



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

-111-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders and the L/C Issuers hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and the Borrower shall
not have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or

 

-112-



--------------------------------------------------------------------------------

in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.

(a) Without limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the

 

-113-



--------------------------------------------------------------------------------

absence of its own gross negligence or willful misconduct, as determined by a
court of competent jurisdiction by a final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the applicable L/C Issuer.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or such L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

-114-



--------------------------------------------------------------------------------

9.06 Resignation of Administrative Agent. (a) The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuers, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the applicable L/C Issuers
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each applicable L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

 

-115-



--------------------------------------------------------------------------------

(d) Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of such L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Syndication Agent, Co-Documentation Agents or Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

-116-



--------------------------------------------------------------------------------

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. The Secured Parties agree that
in connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). The Secured Parties agree that in connection
with any such bid (i) the Administrative Agent shall be authorized to form one
or more acquisition vehicles to make a bid, (ii) to adopt documents providing
for the governance of the acquisition vehicle or vehicles (provided that any
actions by the Administrative Agent with respect to such acquisition vehicle

 

-117-



--------------------------------------------------------------------------------

or vehicles, including any disposition of the assets or Equity Interests thereof
shall be governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, and (iii) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters. Without limiting the provisions of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and the L/C Issuers irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is sold or otherwise disposed of or to be sold or otherwise disposed
of as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document to a Person that is not a Loan Party,
(iii) that constitutes “Excluded Property” (as such term is defined in the
Security Agreement), or (iv) if approved, authorized or ratified in writing in
accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; or

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate the Administrative
Agent’s interest in such item, or to release such Guarantor from its obligations
under the Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

-118-



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each Lender entitled to such payment;

 

-119-



--------------------------------------------------------------------------------

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender; or

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; and (iii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended or any amount owing to such Lender reduced (except in accordance with
Section 2.16) or the final maturity thereof extended, in each case, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to than other affected
Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that

 

-120-



--------------------------------------------------------------------------------

has been approved by the Required Lenders, the Borrower may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or an L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or such L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, such L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested”

 

-121-



--------------------------------------------------------------------------------

function, as available, return e-mail or other written acknowledgement), and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE
MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of Materials or notices through the Platform, any other
electronic messaging service, or through the Internet, except to the extent that
such losses, claims, damages, liabilities or expenses are determined by a court
of competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each other L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 

-122-



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Revolving Credit Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (including the reasonable and
documented fees and charges and disbursements of one lead counsel for the
Administrative Agent), in connection with

 

-123-



--------------------------------------------------------------------------------

the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof; provided that the Borrower shall be required to
pay only the legal fees and expenses of one corporate counsel, one special
counsel, (if required and/or necessary and identified to the Borrower in
advance) one local counsel in each jurisdiction and one conflicts counsel of the
Administrative Agent and the Arrangers in connection with the Loan Documents,
(ii) all reasonable out-of-pocket expenses incurred by any L/C Issuer in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out of pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or any L/C Issuer) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, but limited to one
counsel for all such Persons, taken as a whole and, if necessary, of a single
local counsel in each appropriate jurisdiction (which may include a single
counsel acting in multiple jurisdictions) for all such Persons, taken as a whole
and, solely in the case of an actual or perceived conflict of interest, one
additional counsel in each applicable material jurisdiction to the affected
Persons.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses,
including, but not limited to, reasonable and documented fees, disbursements and
other charges of one firm of counsel for all such Indemnitees (and, if
reasonably necessary, one firm of local counsel in each appropriate
jurisdiction) (and, in the case of an actual or perceived conflict of interest,
where the Indemnitee affected by such conflict informs the Borrower of such
conflict, of one additional firm of counsel (and local counsel) in each relevant
jurisdiction to each group of similarly affected Indemnitees), incurred by any
Indemnitee, or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitees and Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials at, on, under or emanating
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or

 

-124-



--------------------------------------------------------------------------------

such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OR THE STRICT LIABILITY OF THE INDEMNITEE; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) are determined
by a court of competent jurisdiction by final and nonappealable judgment to be
the result of any disputes among Indemnitees or any Related Party (other than
any claims against the Administrative Agent, the Arrangers, the Swing Line
Lender or any L/C Issuer in their capacities as such) and other than any claims
arising out of any act or omission on the part of the Borrower or its Affiliates
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
such L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

-125-



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

-126-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or (f) has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned,;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a)
or (f) has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund with respect to a
Lender; and

(C) the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment.

 

-127-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A)to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, such L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

-128-



--------------------------------------------------------------------------------

Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with this
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, or the L/C Issuers sell
participations to any Person (other than a natural Person, a Defaulting Lender
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the

 

-129-



--------------------------------------------------------------------------------

Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
central bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as Swing Line Lender. In the event of any such resignation as
an L/C Issuer or Swing Line Lender, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
and no failure by any Lender to accept such appointment shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of a L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender and the acceptance by

 

-130-



--------------------------------------------------------------------------------

such successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided for herein or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers of other market identifiers with respect to the
credit facilities provided for herein, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. For
purposes of this Section, “Information” means all information received from the
Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

-131-



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or such
L/C Issuer different from the branch, office, or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.16 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract

 

-132-



--------------------------------------------------------------------------------

among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, an L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or a Non-Extending Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

 

-133-



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender or a Non-Extending Lender, the applicable assignee shall
have consented to the applicable amendment, waiver, consent or Extension Offer.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE

 

-134-



--------------------------------------------------------------------------------

CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders,
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the

 

-135-



--------------------------------------------------------------------------------

extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers and the Lenders, each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) none of
the Administrative Agent, the Arrangers or the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arrangers and
the Lenders with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments, Revolving Credit Loan Notices, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it and the Borrower.

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

 

-136-



--------------------------------------------------------------------------------

10.19 Keepwell. The Borrower at the time the Guaranty or the grant of the
security interest under the Loan Documents, in each case, by any Specified Loan
Party, becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under its Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower’s obligations and undertakings under this Article X voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of the Borrower under
this Section shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. The Borrower intends this Section
to constitute, and this Section shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.21 Exiting Lender. Deutsche Bank Trust Company Americas (the “Exiting
Lender”) hereby consents to the amendment and restatement of the Existing Credit
Agreement as required under Section 10.01 of the Existing Credit Agreement. Each
of the parties hereto hereby agrees and confirms that after giving effect to
this Section 10.21, the Exiting Lender’s Commitment shall be $0, its commitments
to lend and all obligations under the Existing Credit Agreement shall be
terminated, and the Exiting Lender shall cease to be a Lender for all purposes
under the Loan Documents (other than in respect of any terms and conditions of
the Existing Credit Agreement (including, without limitation, Section 10.04
thereof), which by their terms survive any cancellation of commitments,
repayment in full of any obligations or the termination of any existing Loan
Document.

10.22 Amendment and Restatement.

(a) On the Closing Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except that the Borrower,
the Administrative Agent and the Lenders agree that (i) Letters of Credit issued
and outstanding under the Existing Credit Agreement shall remain outstanding as
Letters of Credit hereunder and shall be subject to and governed by the terms
and conditions of this Agreement and the other Loan Documents and (ii) except as
expressly stated herein or amended, the other Loan Documents are ratified and
confirmed as remaining unmodified and in full force and effect with respect to
all Obligations. This Agreement is not in any way intended to constitute a
novation of the obligations and liabilities existing under the Existing Credit
Agreement. The Lenders that are lenders under the Existing Credit Agreement
hereby waive any requirements for notice of prepayment of Loans (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement with respect
to the payments made thereunder on the Closing Date.

 

-137-



--------------------------------------------------------------------------------

(b) On and after the Closing Date, (i) all references to the Existing Credit
Agreement (or to any amendment or any amendment and restatement thereof) in the
Loan Documents (other than this Agreement) shall be deemed to refer to the
Existing Credit Agreement, as amended and restated hereby (as it may be further
amended, modified or restated), (ii) all references to any section (or
subsection) of the Existing Credit Agreement or in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Closing Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby (as it may be further amended, modified or
restated).

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
specifically amended hereby or by any other Loan Document.

 

-138-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

TESORO LOGISTICS LP By:   TESORO LOGISTICS GP, LLC, its general partner By:  

/s/ Phillip M. Anderson

  Phillip M. Anderson   President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Mollie S. Canup

  Mollie S. Canup   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer By:  

/s/ Ronald E. McKaig

  Name:   Ronald E. McKaig   Title:   Managing Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC By:  

/s/ Brian Smith

Name:   Brian Smith Title:   Authorised Signatory

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:  

/s/ Vanessa Kurbatskiy

Name:   Vanessa Kurbatskiy Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Citibank, N.A. By:  

/s/ Eamon Baqui

Name:   Eamon Baqui Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Dave Katz

Name:   Dave Katz Title:   Executive Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Michael Real

Name:   Michael Real Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

The undersigned is executing this Agreement as of the date and year first
written above for the sole purpose of Section 10.21 thereof.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as the Exiting Lender By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:  

/s/ Kirk L. Tashjian

Name:   Kirk L. Tashjian Title:   Vice President By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. By:  

/s/ Leon Mo

Name:   Leon Mo Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Maria Ferradas

Name:   Maria Ferradas Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA By:  

/s/ Jason York

Name:   Jason York Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, Stamford Branch By:  

/s/ Lana Gifas

Name:   Lana Gifas Title:   Director By:  

/s/ Jennifer Anderson

Name:   Jennifer Anderson Title:   Associate Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK By:  

/s/ Carmen Malizia

Name:   Carmen Malizia Title:   Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA, LLC By:  

/s/ Antonio Molestina

Name:   Antonio Molestina Title:   Managing Director By:  

/s/ Casey Lowary

Name:   Casey Lowary Title:   Executive Director

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PNC BANK N.A. By:  

/s/ Michael A. Scholten

Name:   Michael A. Scholten Title:   Officer

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Comerica Bank By:  

/s/ L.J. Perenyi

Name:   L.J. Perenyi Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By:  

/s/ Mikhail Faybusovich

Name:   Mikhail Faybusovich Title:   Authorized Signatory By:  

/s/ Samuel Miller

Name:   Samuel Miller Title:   Authorized Signatory

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Frost Bank By:  

/s/ Sarah Cernosek

Name:   Sarah Cernosek Title:   Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A. By:  

/s/ Alexander L. Rody

Name:   Alexander L. Rody Title:   Senior Vice President

 

Signature Page to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1-A

INITIAL TERMINALS

BORROWER AND ITS SUBSIDIARIES:

Anchorage, Alaska Terminal #1

Los Angeles, California Wilmington Terminal

San Joaquin, California Stockton Terminal

Contra Costa, California Amorco Terminal

Cassia, Idaho Burley Terminal

Morton, North Dakota Mandan Terminal

Salt Lake, Utah Salt Lake Terminal

Clark, Washington Vancouver Terminal

Skagit, Washington Anacortes Rail Terminal

Skagit, Washington Anacortes Truck Terminals (2014)

Los Angeles, California East Hynes Terminal

Los Angeles, California West Hynes Terminal

Los Angeles, California Hathaway Terminal

Los Angeles, California Vinvale Terminal

Los Angeles, California Carson Products Terminal

Los Angeles, California Carson Crude Terminal

 

Schedule 1-A to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1-B

MATERIAL CONTRACTS

 

1. Transportation Services Agreement (High Plains Pipeline System), dated as of
April 26, 2011, between Tesoro High Plains Pipeline Company LLC and Tesoro
Refining & Marketing Company LLC, f/k/a Tesoro Refining and Marketing Company.

 

2. Second Amended and Restated Trucking Transportation Services Agreement, dated
as of March 26, 2013, among Tesoro Logistics Operations, LLC and Tesoro
Refining & Marketing Company LLC.

 

3. Second Amended and Restated Master Terminalling Services Agreement executed
as of May 3, 2013, to be effective as of the Effective Date, by and among Tesoro
Refining & Marketing Company LLC, Tesoro Alaska Company and Tesoro Logistics
Operations LLC.

 

4. Transportation Services Agreement (SLC Short Haul Pipelines), dated as of
April 26, 2011, between Tesoro Logistics Operations LLC and Tesoro Refining &
Marketing Company LLC, f/k/a Tesoro Refining and Marketing Company.

 

5. Salt Lake City Storage and Transportation Services Agreement, dated as of
April 26, 2011, between Tesoro Refining & Marketing Company LLC, f/k/a Tesoro
Refining and Marketing Company and Tesoro Logistics Operations LLC.

 

6. Amorco Marine Terminal Use and Throughput Agreement, effective April 1, 2012,
between Tesoro Refining & Marketing Company LLC, f/k/a Tesoro Refining and
Marketing Company and Tesoro Logistics Operations, LLC.

 

7. Amended and Restated Long Beach Berth Access, Use and Throughput Agreement,
dated as of December 6, 2013, among Tesoro Refining & Marketing Company LLC,
Tesoro Logistics GP, LLC, Tesoro Logistics LP, and Tesoro Logistics Operations
LLC.

 

8. Transportation Services Agreement (LAR Short-Haul Pipelines), executed as of
September 14, 2012, among Tesoro Logistics Operations LLC, Tesoro Logistics GP,
LLC, Tesoro Logistics LP and Tesoro Refining & Marketing Company LLC, f/k/a
Tesoro Refining and Marketing Company.

 

9. Right of First Refusal, Option Agreement and Agreement of Purchase and Sale,
dated as of November 15, 2012, between Tesoro Logistics Operations LLC and
Tesoro Refining & Marketing Company LLC, f/k/a Tesoro Refining and Marketing
Company.

 

10. Anacortes Mutual Track Use Agreement dated effective as of November 15,
2012, by and between Tesoro Logistics Operations LLC and Tesoro Refining &
Marketing Company LLC, f/k/a Tesoro Refining and Marketing Company.

 

11. Anacortes Track Use and Throughput Agreement, dated as of November 15, 2012,
among Tesoro Logistics LP, Tesoro Logistics GP, LLC, Tesoro Refining & Marketing
Company LLC, f/k/a Tesoro Refining and Marketing Company and Tesoro Logistics
Operations LLC.

 

Schedule 1-B to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

12. Amendment No. 1 to Anacortes Track Use and Throughput Agreement, dated as of
July 1, 2014, between Tesoro Refining & Marketing Company LLC and Tesoro
Logistics Operations LLC.

 

13. Ground Lease, dated as of November 15, 2012, between Tesoro Logistics
Operations LLC and Tesoro Refining & Marketing Company LLC, f/k/a Tesoro
Refining and Marketing Company.

 

14. First Amendment to Ground Lease, dated as of July 1, 2014, between Tesoro
Refining & Marketing Company LLC and Tesoro Logistics Operations LLC.

 

15. Carson Storage Services Agreement, dated as of June 1, 2013, among Tesoro
Logistics LP, Tesoro Logistics GP, LLC, Tesoro Refining & Marketing Company LLC
and Tesoro Logistics Operations LLC.

 

16. Carson Assets Indemnity Agreement, dated as of December 6, 2013, among
Tesoro Corporation, Tesoro Refining & Marketing Company LLC, Tesoro Logistics
GP, LLC, Tesoro Logistics LP, and Tesoro Logistics Operations LLC.

 

17. Berth 121 Sublease Rights Agreement, dated as of December 6, 2013, among
Carson Cogeneration Company and Tesoro Refining & Marketing Company LLC.

 

18. Berth 121 Operating Agreement, dated as of December 6, 2013, between Carson
Cogeneration Company and Tesoro Logistics Operations LLC.

 

19. Terminal 2 Sublease Rights Agreement, dated as of December 6, 2013, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP, and Tesoro Logistics Operations LLC.

 

20. Terminals 2 and 3 Ground Lease Rights Agreement, dated as of December 6,
2013, among Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC,
Tesoro Logistics LP, and Tesoro Logistics Operations LLC.

 

21. Terminals 2 and 3 Operating Agreement, dated as of December 6, 2013, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP, and Tesoro Logistics Operations LLC.

 

22. Long Beach Berth Throughput Agreement, dated as of December 6, 2013, among
Carson Cogeneration Company, Tesoro Refining & Marketing Company LLC, Tesoro
Logistics GP, LLC, Tesoro Logistics LP, and Tesoro Logistics Operations LLC.

 

23. Amended and Restated Master Terminalling Services Agreement – Southern
California, dated as December 6, 2013, among Tesoro Refining & Marketing Company
LLC, Tesoro Logistics GP, LLC, Tesoro Logistics LP, and Tesoro Logistics
Operations LLC.

 

Schedule 1-B to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

24. Long Beach Storage Services Agreement, dated as of December 6, 2013, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP, and Tesoro Logistics Operations LLC.

 

25. Transportation Services Agreement (SoCal Pipelines), dated as of December 6,
2013, between Tesoro Refining & Marketing Company LLC and Tesoro SoCal Pipeline
Company LLC.

 

26. Pipeline Throughput Agreement (Pipelines from Port of Long Beach Berths
84A & 86 to Wilmington Refinery Units), dated as of December 6, 2013, between
Tesoro Logistics Operations LLC and Tesoro Refining & Marketing Company LLC.

 

27. Carson Coke Handling Services Agreement, dated as of December 6, 2013, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP, and Tesoro Logistics Operations LLC.

 

28. Amended and Restated Representation and Services Agreement for Oil Spill
Contingency Planning, Response and Remediation, dated as of December 6, 2013, by
and among Tesoro Companies, Inc., Tesoro Maritime Company, Tesoro Refining &
Marketing Company LLC, Tesoro Alaska Company, Kenai Pipeline Company, Tesoro
Alaska Pipeline Company, Carson Cogeneration Company, Tesoro Logistics
Operations LLC, Tesoro High Plains Pipeline Company LLC, Tesoro Logistics
Pipelines LLC, and Tesoro Logistics Northwest Pipeline LLC.

 

29. Lease Agreement, dated as of December 6, 2013, between Tesoro Refining &
Marketing Company LLC and Tesoro Logistics Operations LLC.

 

30. Sublease, dated as of December 9, 2013, by and between Tesoro Refining &
Marketing Company LLC and Tesoro Logistics Operations LLC.

 

31. Lease, dated as of January 11, 2012, by and between the City of Long Beach
and Tesoro Refining & Marketing Company LLC, f/k/a Tesoro Refining and Marketing
Company.

 

32. Terminalling Services Agreement – Nikiski, dated as of July 1, 2014, among
Tesoro Alaska Company LLC, Tesoro Logistics GP, LLC, Tesoro Logistics LP, and
Tesoro Logistics Operations LLC.

 

33. Terminalling Services Agreement – Anacortes, dated as of July 1, 2014, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP and Tesoro Logistics Operations LLC.

 

34. Terminalling Services Agreement – Martinez, dated as of July 1, 2014, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP, and Tesoro Logistics Operations LLC.

 

Schedule 1-B to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

35. Storage Services Agreement - Anacortes, dated as of July 1, 2014, among
Tesoro Refining & Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro
Logistics LP and Tesoro Logistics Operations LLC.

 

36. Ground Lease dated as of July 1, 2014, between Tesoro Refining & Marketing
Company LLC and Tesoro Logistics Operations LLC.

 

37. Martinez License Agreement, dated as of July 1, 2014, between Tesoro
Refining & Marketing Company LLC and Tesoro Logistics Operations LLC.

 

38. Martinez Rights Agreement, dated as of July 1, 2014, among Tesoro Refining &
Marketing Company LLC, Tesoro Logistics GP, LLC, Tesoro Logistics LP and Tesoro
Logistics Operations LLC.

 

39. Third Amended and Restated Omnibus Agreement, dated as of July 1, 2014,
among Tesoro Corporation, Tesoro Refining & Marketing Company LLC, Tesoro
Companies, Inc., Tesoro Alaska Company LLC, Tesoro Logistics LP and Tesoro
Logistics GP, LLC.

 

40. Secondment and Logistics Services Agreement, dated as of July 1, 2014, among
Tesoro Refining & Marketing Company LLC, Tesoro Companies, Inc., Tesoro Alaska
Company LLC, Tesoro Logistics GP, LLC, Tesoro Logistics Operations, LLC, Tesoro
Logistics Pipelines LLC, Tesoro High Plains Pipeline Company LLC, Tesoro
Logistics Northwest Pipeline LLC and Tesoro Alaska Pipeline Company LLC.

 

41. Termination Agreement, dated as of July 1, 2014, among Tesoro Refining &
Marketing Company LLC, Tesoro Companies, Inc., Tesoro Alaska Company LLC, Tesoro
Logistics GP, LLC, Tesoro Logistics Operations, LLC and Tesoro High Plains
Pipeline Company LLC.

 

42. Construction Service Agreement, dated as of July 1, 2014, between Tesoro
Logistics, Operations, LLC and Tesoro Refining & Marketing Company LLC.

 

Schedule 1-B to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1-C

MORTGAGES AND DEEDS OF TRUST

BORROWER AND ITS SUBSIDIARIES:

Terminal Mortgages:

 

  1. Anchorage, Alaska Terminal #1 (Anchorage Co.)

 

  2. Los Angeles, California Terminal (Los Angeles Co.)

 

  3. Stockton, California Terminal (San Joaquin Co.)

 

  4. Amorco, California Terminal (Contra Costa Co.)

 

  5. Burley, Idaho Terminal (Cassia Co.)

 

  6. Mandan, North Dakota Terminal (Morton Co.)

 

  7. Salt Lake City, Utah Terminal (Davis Co.)

 

  8. Salt Lake City, Utah Tank Farm, Terminal and Pipelines (Salt Lake Co.)

 

  9. Vancouver, Washington Terminal (Clark Co.)

 

  10. Anacortes, Washington Terminal (Skagit Co.)

 

  11. Anacortes, Washington Terminal (Skagit Co.) (2014)

 

  12. Carson, Long Beach, South Gate, and Signal Hill, California (Los Angeles
Co.)

 

  a. Carson Crude Terminal (Carson, California)

 

  b. East Hynes Terminal (Long Beach, California)

 

  c. Vinvale Refinery (South Gate, California)

 

  d. Hathaway Terminal (Signal Hill, California)

 

  e. Carson Products Terminal (Carson, California)

Pipeline System Mortgages (High Plains):

 

  1. Billings Co., North Dakota

 

  2. Burke Co., North Dakota

 

  3. Divide Co., North Dakota

 

  4. Dunn Co., North Dakota

 

  5. Golden Valley Co., North Dakota

 

  6. McKenzie Co., North Dakota

 

  7. Mercer, North Dakota

 

  8. Morton, North Dakota

 

  9. Mountrail, North Dakota

 

  10. Oliver, North Dakota

 

  11. Williams, North Dakota

 

  12. Dawson Co., Montana

 

  13. Richland Co., Montana

Pipeline System Mortgages (Utah Short Haul):

 

  1. Davis Co., Utah

 

Schedule 1-C to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

GUARANTORS

BORROWER’S SUBSIDIARIES:

Tesoro Logistics Operations LLC

Tesoro High Plains Pipeline Company LLC

Tesoro Logistics Finance Corp.

Tesoro Logistics Pipelines LLC

Tesoro Logistics Northwest Pipeline LLC

Tesoro SoCal Pipeline Company LLC

Tesoro Alaska Pipeline Company LLC

TARGET AND ITS SUBSIDIARIES:

QEP Field Services, LLC

QEP Midstream Partners, LP

QEP Midstream Partners GP, LLC

QEP Midstream Partners Operating, LLC

QEPM Gathering I, LLC

Green River Processing, LLC

Rendezvous Pipeline Company, LLC

 

Schedule 1.01(A) to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

EXISTING LETTERS OF CREDIT

 

Cus ID

 

Cus Nm

 

Prod
Type

 

Istm ID

   

Iss Dt

   

Exp Dt

   

Ext
Per

   

Chg
Rt%

   

Not
Days

   

App Nm

 

Ben Nm

 

Curr

   

Liab

COC

Amt

   

Liab USD
Amt

   

AS OF

DT

 

C0144022

  TESORO LOGISTICS LP   SBYFIN     00000003116633        4/27/2011       
4/26/2015        ANN        0.2        60      TESORO LOGISTICS OPE   PORT OF
VANCOUVER     USD        286,825.20      $ 286,825.20        10/30/2014   

 

Schedule 1.01(B) to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

  

Commitment

    

Applicable Percentage

 

Bank of America, N.A.

   $ 70,000,000.00         7.777777778 % 

The Royal Bank of Scotland Plc

   $ 70,000,000.00         7.777777778 % 

Barclays Bank PLC

   $ 60,000,000.00         6.666666667 % 

Citibank, N.A.

   $ 60,000,000.00         6.666666667 % 

JPMorgan Chase Bank, N.A.

   $ 60,000,000.00         6.666666667 % 

Wells Fargo Bank, National Association

   $ 60,000,000.00         6.666666667 % 

Deutsche Bank AG, New York Branch

   $ 50,000,000.00         5.555555556 % 

Mizuho Bank, Ltd.

   $ 50,000,000.00         5.555555556 % 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 50,000,000.00         5.555555556 % 

Royal Bank of Canada

   $ 50,000,000.00         5.555555556 % 

UBS AG, Stamford Branch

   $ 50,000,000.00         5.555555556 % 

SunTrust Bank

   $ 45,000,000.00         5.000000000 % 

ABN AMRO Capital USA LLC

   $ 40,000,000.00         4.444444444 % 

Morgan Stanley Bank, N.A.

   $ 40,000,000.00         4.444444444 % 

PNC Bank, National Association

   $ 40,000,000.00         4.444444444 % 

Comerica Bank

   $ 30,000,000.00         3.333333333 % 

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000.00         3.333333333 % 

Frost Bank

   $ 30,000,000.00         3.333333333 % 

Raymond James Bank, N.A.

   $ 15,000,000.00         1.666666667 %    

 

 

    

 

 

 

TOTAL

   $ 900,000,000.00         100.000000000 %    

 

 

    

 

 

 

 

Schedule 2.01 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.09

ENVIRONMENTAL MATTERS

None.

 

Schedule 5.09 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.11

CERTAIN TAX INFORMATION

None.

 

Schedule 5.11 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER EQUITY INVESTMENTS; LOAN PARTIES

BORROWER AND ITS SUBSIDIARIES:

 

  (a) Subsidiaries: (1) The Borrower is the sole stockholder of Tesoro Logistics
Finance Corp., a Delaware corporation (“TLFC”); (2) the Borrower is the sole
member of Tesoro Logistics Operations LLC, a Delaware limited liability company
(“Opco”); (3) Opco is the sole member of Tesoro Logistics Pipelines LLC, a
Delaware limited liability company; (“TLPL”); (4) TLPL is the sole member of
Tesoro High Plains Pipeline Company LLC, a Delaware limited liability company
(“Tesoro High Plains”); (5)TLPL is the sole member of Tesoro Logistics Northwest
Pipeline LLC, a Delaware limited liability company (“TLNP”); (6) Opco is the
sole member of Tesoro SoCal Pipeline Company LLC; and (7) TLPL is the sole
member of Tesoro Alaska Pipeline Company LLC.

 

  (b) Except for Loan Parties described in part (a) above, none.

 

  (c) See table below.

 

Full Legal Name

  

Jurisdiction

of

Organization

  

Organizational
ID #

and

Federal Tax
ID #

  

Chief Executive Office Address

and

Mailing Address (if different than CEO Address)

Tesoro Logistics LP    Delaware    4901711


27-4151603

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro Logistics Operations LLC    Delaware    4890313


27-4151836

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro High Plains Pipeline Company LLC    Delaware    3416709


27-4152862

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro Logistics Finance Corp.    Delaware    5204292


35-2453789

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro Logistics Pipelines LLC    Delaware    5251002


61-1698909

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro Logistics Northwest Pipeline LLC    Delaware    5250997


80-0873558

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

 

Schedule 5.13 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Full Legal Name

  

Jurisdiction

of

Organization

  

Organizational
ID #

and

Federal Tax
ID #

  

Chief Executive Office Address

and

Mailing Address (if different than CEO Address)

Tesoro SoCal Pipeline Company LLC    Delaware    5244177


35-2461308

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Tesoro Alaska Pipeline Company LLC    Delaware    0817262


74-1646130

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

UPON THE OCCURRENCE OF THE CLOSING DATE OF THE PURCHASE AGREEMENT:

TARGET AND ITS SUBSIDIARIES:

 

  (a) Subsidiaries: (1) The Target is the sole member of QEP Midstream GP, LLC,
a Delaware limited liability company; (2) the Target owns a 55.8% limited
partnership interest in QEP Midstream Partners, LP, a Delaware limited
partnership (“QEP Midstream”); (3) the Target owns a 60% membership interest in
Green River Processing, LLC, a Delaware limited liability company (“Green
River”); (4) QEP Midstream is the sole member of QEP Midstream Partners
Operating, LLC, a Delaware limited liability company (“QEP Opco”); (5) QEP Opco
is the sole member of QEPM Gathering I, LLC, a Delaware limited liability
company (“Gathering I”); (6) QEP Opco owns a 40% membership interest in Green
River; (7) Gathering I owns a 78% membership interest in Rendezvous Gas
Services, L.L.C., a Wyoming limited liability company; and (8) Gathering I is
the sole member of Rendezvous Pipeline Company, LLC, a Colorado limited
liability company.

 

  (b) Equity Investments: (1) The Target owns a 38% membership interest in
Uintah Basin Field Services, L.L.C., a Delaware limited liability company; and
(2) QEP Opco owns a 50% membership interest in Three Rivers Gathering, LLC, a
Delaware limited liability company.

 

Schedule 5.13 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

  (c) See table below.

 

Full Legal Name

  

Jurisdiction

of

Organization

  

Organizational

ID #

and

Federal Tax

ID #

  

Chief Executive Office Address

and

Mailing Address (if different than CEO Address)

QEP Field Services, LLC    Delaware    5591476


47-1671046

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

QEP Midstream Partners GP, LLC    Delaware    5273000


46-2636925

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

QEP Midstream Partners, LP    Delaware    5273005


80-0918184

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

QEP Midstream Partners Operating, LLC    Delaware    5273009


46-2648015

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

QEPM Gathering I, LLC    Delaware    5372249


46-3283494

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Rendezvous Pipeline Company, LLC    Colorado    20061038462


80-0918184

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

Green River Processing, LLC    Delaware    5478158


46-4995184

  

19100 Ridgewood

Parkway, San Antonio,

TX 78259

 

Schedule 5.13 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 6.12(F)

POST-CLOSING DELIVERABLES

 

1. Mortgages and Deeds of Trust on Terminals determined to meet the requirements
of Section 6.12 of the Agreement, together with such other deliverables relating
thereto as may be required by Section 6.12 of the Agreement.

 

2. IP Security Agreements with respect to the Borrower and its Restricted
Subsidiaries, including the Target and its Subsidiaries, if applicable.

 

3. Deposit Account Control Agreements with respect to the Borrower and its
Restricted Subsidiaries, including the Target and its Subsidiaries, and any
actions with respect to existing Deposit Account Control Agreements, if
applicable.

 

4. Amendments to existing mortgages to the extent reasonably requested by the
Administrative Agent or necessary for enforceability thereof in light of the
restatement of the Existing Credit Agreement, including corporate and local
counsel legal opinions, title insurance, endorsements or modifications thereto.

 

Schedule 6.12(f) to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.01

EXISTING LIENS

BORROWER AND ITS SUBSIDIARIES:

UCC-1 financing statement filed on February 9, 2012, No. 20726671, and all
existing amendments thereto, naming Chesapeake Funding LLC as secured party and
Tesoro Logistics LP as debtor.

UCC-1 financial statement filed on February 11, 2013, No. 30658089, and all
existing amendments thereto, naming Chesapeake Funding LLC as secured party and
Tesoro Logistics GP, LLC as debtor.

UCC-1 financing statement filed on November 14, 2011, No. 14355833, and all
existing amendments thereto, naming Chesapeake Funding LLC as secured party and
Tesoro Logistics LP as debtor.

UCC-1 financing statement filed on December 22, 2013, No. 35069605, and all
existing amendments thereto, naming North Central Rental & Leasing, LLC as
secured party and Tesoro High Plains Pipeline Company LLC as debtor.

TARGET AND ITS SUBSIDIARIES:

None.

 

Schedule 7.01 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.02

EXISTING INDEBTEDNESS

Credit Agreement dated December 2, 2014, by and between QEP Field Services, LLC,
as lender, and QEP Midstream Partners Operating, LLC, as borrower. No borrowing
shall be made on or after the Closing Date until the requirements of
Section 4.04 of the Agreement have been satisfied.

 

Schedule 7.02 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.03

EXISTING INVESTMENTS

BORROWER AND ITS SUBSIDIARIES:

All funds and Investments held under the following accounts:

 

Account Owner

  

Bank

  

Account Number

Tesoro Logistics LP    Bank of America, N.A.    #004427149883 Tesoro Logistics
LP    Bank of America, N.A.    #3359484493 Tesoro Logistics LP    Bank of
America, N.A.    #004427678765

TARGET AND ITS SUBSIDIARIES:

 

  1. QEP Opco owns a 50% membership interest in Three Rivers Gathering, LLC, a
Delaware limited liability company.

 

  2. The Target owns a 38% membership interest in Uintah Basin Field Services,
L.L.C., a Delaware limited liability company.

 

  3. Gathering I owns a 78% membership interest in Rendezvous Gas Services,
L.L.C., a Wyoming limited liability company.

 

Schedule 7.03 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.09

BURDENSOME AGREEMENTS

BORROWER AND ITS RESTRICTED SUBSIDIARIES:

None.

TARGET AND ITS RESTRICTED SUBSIDIARIES:

 

  1. First Amended and Restated Agreement of Limited Partnership of QEP
Midstream Partners, LP, dated as of August 14, 2013, which restricts the General
Partner from pledging all or any part of its general partner interest to a
person unless such transfer has been approved by the prior written consent or
vote of the holders of at least a majority of the outstanding common units
(excluding common units owned by the General Partner and its affiliates).

 

Schedule 7.09 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE, CERTAIN ADDRESSES FOR NOTICES

BORROWER:

Tesoro Logistics LP

19100 Ridgewood Parkway

San Antonio, Texas 78259

Attention: Brad Lakhia

Telephone: (210) 626-4245

Telecopier: (210) 626-4133

Electronic Mail: brad.s.lakhia@tsocorp.com

Website Address: www.tsocorp.com

U.S. Taxpayer Identification Number: 27-4151603

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-04

Dallas, Texas 75202-3714

Attention: Betty Coleman

Telephone: 214-209-0993

Telecopier: 214-290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: Tesoro Logistics LP

ABA# 026-009-593

Other Notices as Administrative Agent:

Primary Contact:

Bank of America, N.A.

900 West Trade St., 6th Floor

Mail Code: NC1-026-06-03

Charlotte, North Carolina 28255

Attention: Kyle Harding, Assistant Vice President;

      Agency Management Officer II

Telephone: 980-275-6132

Telecopier: 704-719-5215

Electronic Mail: kyle.d.harding@baml.com

 

Schedule 10.02 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Secondary Contact:

Bank of America, N.A.

900 West Trade St., 6th Floor

Mail Code: NC1-026-06-03

Charlotte, North Carolina 28255

Attention: Mollie Canup, Vice President;

      Agency Management Officer III

Telephone: 980-387-5449

Telecopier: 704-409-0011

Electronic Mail: mollie.s.canup@baml.com

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Mary J. Cooper

Telephone: 570-330-4235

Telecopier: 570-330-4186

Electronic Mail: mary.j.cooper@baml.com

SWING LINE LENDER:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-04

Dallas, Texas 75202-3714

Attention: Betty Coleman

Telephone: 214-209-0993

Telecopier: 214-290-9419

Electronic Mail: betty.coleman@baml.com

Account No.: 1292000883

Ref: Tesoro Logistics LP

ABA# 026-009-593

 

Schedule 10.02 to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING CREDIT LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tesoro Logistics
LP, a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The undersigned hereby requests (select one):

 

¨ A Revolving Credit Borrowing   1.   On  

 

  (a Business Day).

  2.    In the amount of $  

 

 

  3.    Comprised of   

 

        [Type of Loan requested]             4.  
 For Eurodollar Rate Loans: with an Interest Period of     months. ¨ A
conversion or continuation of Revolving Credit Loans

  1.   On  

 

  (a Business Day).

  2.    In the amount of $  

 

 

  3.    Comprised of   

 

       

[Type of Loan to be converted or continued]

  4.    To be [converted into] [continued as] Revolving Credit Loans comprised

     of   

 

       

[Type of Loan requested]

  5.    For Eurodollar Rate Loans: with an Interest Period of      months.

 

Exhibit A-1 to Second A&R Credit Agreement – Form of Revolving Credit Loan
Notice

-1-



--------------------------------------------------------------------------------

[The Revolving Credit Borrowing requested herein complies with clause (i) of the
proviso to the first sentence of Section 2.01 of the Agreement.]1

[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
Revolving Credit Borrowing.]2

 

TESORO LOGISTICS LP By: TESORO LOGISTICS GP, LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

1  Include this sentence in the case of a Revolving Credit Borrowing.

2  Include this sentence in the case of any Revolving Credit Borrowing made
after the Closing Date.

 

Exhibit A-1 to Second A&R Credit Agreement – Form of Revolving Credit Loan
Notice

-2-



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent and Swing Line Lender

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tesoro Logistics
LP, a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

 

1.    On   

 

  (a Business Day).

2.     In the amount of $   

 

 

The Swing Line Borrowing requested herein complies with the requirements of the
proviso contained in Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the Swing
Line Borrowing.

 

TESORO LOGISTICS LP By: TESORO LOGISTICS GP, LLC, its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit A-2 to Second A&R Credit Agreement – Form of Swing Line Loan Notice

-1-



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
            or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Revolving Credit Loan from time to time made by the Lender to the Borrower
under that certain Second Amended and Restated Credit Agreement, dated as of
December 2, 2014 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more Events of Default, all amounts then remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit B-1 to Second A&R Credit Agreement – Form of Note

-1-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

TESORO LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit B-1 to Second A&R Credit Agreement – Form of Note

-2-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                  

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit B-1 to Second A&R Credit Agreement – Form of Note

-3-



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWING LINE NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
Bank of America, N.A. or its registered assigns (the “Swing Line Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Swing Line Loan from time to time made by the Swing
Line Lender to the Borrower under that certain Second Amended and Restated
Credit Agreement, dated as of December 2, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the Swing
Line Lender in Dollars in immediately available funds in the manner specified in
the Agreement. If any amount is not paid in full when due hereunder, such unpaid
amount shall bear interest, to be paid upon demand, from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more Events of Default, all amounts then remaining unpaid on this Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by the Swing
Line Lender in the ordinary course of business. The Swing Line Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

Exhibit B-2 to Second A&R Credit Agreement – Form of Swing Line Note

-1-



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

TESORO LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit B-2 to Second A&R Credit Agreement – Form of Swing Line Note

-2-



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of
Loan Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance This
Date    Notation
Made By                  

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

Exhibit B-2 to Second A&R Credit Agreement – Form of Swing Line Note

-3-



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Tesoro Logistics
LP, a Delaware limited partnership (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer.

The undersigned Financial Officer3 hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

2. The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present the financial
condition, results of operations, partners’ capital, retained earnings and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

 

3  This certificate should be from the chief executive officer, chief financial
officer, treasurer or controller of the Borrower.

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-1-



--------------------------------------------------------------------------------

3. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by such financial statements.

4. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

5. The representations and warranties of the Borrower contained in Article V of
the Agreement and all representations and warranties of any Loan Party that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (except for such representations and
warranties that have a materiality or Material Adverse Effect qualification,
which shall be true and correct in all respects) as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

6. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

[Include following paragraph 7 for any Material Unrestricted Subsidiary Quarter]

[7. With respect to the fiscal quarter of the Borrower ended as of the above
date in which, as of the last day of such fiscal quarter, Unrestricted
Subsidiaries

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-2-



--------------------------------------------------------------------------------

collectively (i) have total assets exceeding 5% of the total assets of the
Borrower and its Subsidiaries, determined in accordance with GAAP or
(ii) generate more than 5% of Consolidated EBITDA for the four fiscal quarter
period ending on such date, this Compliance Certificate sets forth a reasonably
detailed reconciliation of each of the components reflected in such calculation
to the corresponding consolidated amounts set forth in the financial statements,
in form and substance reasonably satisfactory to the Administrative Agent,
together with consolidating statements of income or operations, changes in
partners’ capital, retained earnings and cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, all in reasonable
detail, such consolidating statements certified by a Financial Officer of the
Borrower as fairly presenting the financial condition, results of operations,
partners’ capital, retained earnings and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.]

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of             ,         .

 

TESORO LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its general partner By:  

 

Name:  

 

Title:  

 

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-3-



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11(a) – Consolidated Interest Coverage Ratio.    A.   
Consolidated EBITDA for Measurement Period ending on the Statement Date
(“Subject Period”) calculated pursuant to attached Schedule 2:    $           
B.    Consolidated Interest Charges for Subject Period:    $            C.   
Consolidated Interest Coverage Ratio (Line I.A. ÷ Line I.B):             to 1   
   Minimum required:    2.50 to 1 II.    Section 7.11(b) – Consolidated Leverage
Ratio.    A.    Consolidated Funded Indebtedness at Statement Date    $        
   B.    all cash and Cash Equivalents held by the Borrower and its Restricted
Subsidiaries at Statement Date4   

 

4  Other than any restricted cash or restricted Cash Equivalents.

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-4-



--------------------------------------------------------------------------------

   C.    Consolidated EBITDA for Subject Period (Line I.A. above):    $        
   D.   

Consolidated Leverage Ratio

 

([Line II.A – Line II.B] ÷ Line II.C):

            to 1       Specified Acquisition Period Applicable:    Yes         
No       Maximum permitted:    [5.50 to 1] /
[[5.50]
[5.25]
[5.00] to 1]5 III.    Section 7.11(c) – Consolidated Senior Secured Leverage
Ratio.    A.    Consolidated Senior Secured Indebtedness at Statement Date   
$            B.    Consolidated EBITDA for Subject Period (Line I.A. above):   
$            C.   

Consolidated Senior Secured Leverage Ratio

 

(Line III.A ÷ Line III.B):

            to 1

 

5  Use (i) for the end of any fiscal quarter during a Specified Acquisition
Period, 5.50 to 1.00 and (ii) except during a Specified Acquisition Period,
(A) for each fiscal quarter ending on or prior to June 30, 2015, 5.50 to 1.00,
(B) for the fiscal quarter ending September 30, 2015, 5.25 to 1.00, and
(C) thereafter, 5.00 to 1.00.

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-5-



--------------------------------------------------------------------------------

      Specified Acquisition Period Applicable:    Yes          No       Maximum
permitted:    [3.00 to 1] /
[3.50 to 1] /
[4.00 to 1]6

 

 

6  Use (i) prior to the Leverage Date, 3.00 to 1.00, (ii) on and after the
Leverage Date (except during a Specified Acquisition Period), 3.50 to 1.00 and
(iii) during a Specified Acquisition Period, 4.00 to 1.00.

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-6-



--------------------------------------------------------------------------------

For the Quarter/Year ended             ,          (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

   Quarter
Ended    Quarter
Ended    Quarter
Ended    Quarter
Ended    Pro forma
Adjustments    Twelve
Months
Ended

Consolidated Net Income

                 

+ Consolidated Interest Charges

                 

+ income taxes

                 

+ depreciation expense

                 

+ amortization expense

                 

+ permitted Acquisition or Disposition expenses in an aggregate amount not to
exceed 10% of most recent Consolidated EBITDA

                 

+ non-recurring non-cash expenses for inspection, repairs, testing and
monitoring until December 31, 2014 in connection with the Borrower’s acquisition
of pipeline assets pursuant to the Chevron Acquisition Agreement

                 

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-7-



--------------------------------------------------------------------------------

- income tax credits

                 

- non-cash income

                 

+ Material Project EBITDA Adjustments7

                 

= Consolidated EBITDA

                 

 

7  Include at Borrower’s option.

 

Exhibit C to Second A&R Credit Agreement – Form of Compliance Certificate

-8-



--------------------------------------------------------------------------------

EXHIBIT D-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]8 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]9 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]10 hereunder are several and not joint.]11
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity

 

8  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

9  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

10  Select as appropriate.

11 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-1-



--------------------------------------------------------------------------------

related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   2.    Assignee[s]:   

 

        

 

  

   [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement 4.    Credit Agreement: Second Amended and Restated
Credit Agreement, dated as of December 2, 2014, among Tesoro Logistics LP, as
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer 5.   
Assigned Interest:   

 

Assignor[s]12

   Assignee[s]13    Aggregate
Amount of
Commitment/Loans
for all Lenders14      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans15     CUSIP
Number       $                    $                                   %         
$                    $                                   %          $
                   $                                   %   

 

12  List each Assignor, as appropriate.

13  List each Assignee, as appropriate.

14  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

15  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-2-



--------------------------------------------------------------------------------

6. [Trade Date:                     ]16

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

16  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-3-



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:  

 

Title:  

 

[Consented to and]17 Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:  

 

Title:  

 

[Consented to:]18 By:  

 

Name:  

 

Title:  

 

 

17  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

18  To be added only if the consent of the Borrower, Swing Line Lender and/or
the L/C Issuers is required by the terms of the Credit Agreement.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-4-



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii),
(v) [and (vi)] of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-5-



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit D-1 to Second A&R Credit Agreement – Form of Assignment and Assumption

-6-



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

See attached.

 

Exhibit D-2 to Second A&R Credit Agreement – Form of Administrative
Questionnaire

-1-



--------------------------------------------------------------------------------

LOGO [g831202ex10_1pg214.jpg]

1
ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL CONFIDENTIAL
1. Borrower or Deal Name: TESORO LOGISTICS LP
E-mail this document with your commitment letter to: E-mail address of
recipient:
2. Legal Name of Lender of Record for Signature Page: Markit Entity Identifier
(MEI) #:
Fund Manager Name (if applicable):
Legal Address from Tax Document of Lender of Record:
Country:
Address:
City: State/Province: Postal Code:
3. Domestic Funding Address: Street Address:
4. Eurodollar Funding Address (if different than #3): Street Address:
Suite/ Mail Code: Suite/ Mail Code:
City: State: City: State:
Postal Code: Country:
Postal Code: Country:
5. Credit Contact Information:
Syndicate level Information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts Identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.
Primary Credit Contact: Secondary Credit Contact:
First Name: First Name:
Middle Name: Middle Name:
Last Name: Last Name:
Title: Title:
Street Address: Street Address:
Suite/Mail Code: Suite/Mail Code:
City: City:
State: State:
Postal Code: Postal Code:
Country: Country:
Office Telephone #: Office Telephone #:
Office Facsimile #: Office Facsimile #:
Work E-Mail Address: Work E-Mail Address:
SyndTrak E-Mail Address: SyndTrak E-Mail Address:
Additional Syndtrak User Access:
Enter E-Mail Addresses of any respective contact who should have access to
Syndtrak below.
SyndTrak E-Mail Addresses:
REV April 2014
Bank of America

 

Exhibit D-2 to Second A&R Credit Agreement – Form of Administrative
Questionnaire

-2-



--------------------------------------------------------------------------------

LOGO [g831202ex10_1pg215.jpg]

2
ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL CONFIDENTIAL
Primary Operations Contact: Secondary Operations Contact:
First: MI: Last: First: MI: Last:
Title: Title:
Street Address: Street Address:
Suite/ Mail Code: Suite/ Mail Code:
City: State: City: State:
Postal Code: Country: Postal Code: Country:
Telephone: Facsimile: Telephone: Facsimile:
E-Mail Address: E-Mail Address:
SyndTrak E-Mail Address: SyndTrak E-Mail Address:
Does Secondary Operations Contact need copy of notices? YES NO
Letter of Credit Contact: Draft Documentation Contact or Legal Counsel:
First: MI: Last: First: MI: Last:
Title: Title:
Street Address: Street Address:
Suite/ Mail Code: Suite/ Mail Code:
City: State: City: State:
Postal Code: Country: Postal Code: Country:
Telephone: Facsimile: Telephone: Facsimile:
E-Mail Address: E-Mail Address:
6. Lender’s Fed Wire Payment Instructions:
Pay to:
Bank Name:
ABA #:
City: State:
Account #:
Account Name:
Attention:
7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):
Pay to
Bank Name:
ABA #:
City: State:
Account #:
Account Name:
Attention:
Use Lender’s Fed Wire Payment Instructions in Section #6 above? YES NO
REV April 2014
Bank of America

 

Exhibit D-2 to Second A&R Credit Agreement – Form of Administrative
Questionnaire

-3-



--------------------------------------------------------------------------------

LOGO [g831202ex10_1pg216.jpg]

3
ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL CONFIDENTIAL
8. Lender’s Organizational Structure and Tax Status
Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:
Lender Taxpayer Identification Number (TIN):
Tax Withholding Form Delivered to Bank of America (check applicable one):
W-9 W-8BEN W-8ECI W-8EXP W-8IMY
Tax Contact:
First: MI: Last:
Title:
Street Address:
Suite/ Mail Code:
City: State:
Postal Code:
Country:
Telephone: Facsimile:
E-Mail Address:
SyndTrak E-Mail Address:
NON-U.S. LENDER INSTITUTIONS
1. Corporations:
If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).
A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.
2 Flow-Through Entities
If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.
Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed forms
Original tax form(s) must be submitted.
U.S. LENDER INSTITUTIONS:
If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification) Please be advised that we require an original form W-9.
REV April 2014
Bank of America

 

Exhibit D-2 to Second A&R Credit Agreement – Form of Administrative
Questionnaire

-4-



--------------------------------------------------------------------------------

LOGO [g831202ex10_1pg217.jpg]

4
ADMINISTRATIVE QUESTIONNAIRE - (US DOLLAR ONLY)
CONFIDENTIAL CONFIDENTIAL
Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.
*Additional guidance and instructions as to where to submit this documentation
can be found at this link:
Tax Form Toll Kit & Mailing Instructions
9. Bank of America’s Payment Instructions:
Pay to: Bank of America, N.A.
ABA # 026009593
New York, NY
Account #: 1292000883
Attn: Corporate Credit Services
Ref: TESORO LOGISTICS LP
REV April 2014
Bank of America

 

Exhibit D-2 to Second A&R Credit Agreement – Form of Administrative
Questionnaire

-5-



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to
Section 4.01(a)(xiii) of the Second Amended and Restated Credit Agreement, dated
as of December 2, 2014 (as amended, supplemented, restated, replaced or
otherwise modified from time to time, the “Credit Agreement”), among Tesoro
Logistics LP, a Delaware limited partnership (the “Borrower”), Bank of America,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and each lender
from time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”). Capitalized terms used herein without definition have the same
meanings as in the Credit Agreement.

I hereby certify on behalf of the Borrower as follows:

1. I am the duly qualified and acting Chief Financial Officer of the Borrower
and in such capacity am a senior financial officer with responsibility for the
management of the financial affairs of the Borrower and the preparation of
consolidated financial statements of the Borrower and its subsidiaries. In
connection with the following certifications, I have reviewed the financial
statements of the Borrower and its subsidiaries.

2. I have carefully reviewed the contents of this Certificate, and have made
such investigations and inquiries as I have deemed to be reasonably appropriate,
and have reviewed the Credit Agreement, the other Loan Documents and each other
document relating to the credit facility. I am providing this certificate solely
in my capacity as an officer of the Borrower and not individually (and without
personal liability).

3. The fair value of the assets of the Company (as used herein “Company” means
the Borrower and its Subsidiaries on a consolidated basis) is not as of the date
hereof, nor will it be after giving effect to the Transactions, less than the
total amount of liabilities, including contingent liabilities, of the Company
(it being understood that the amount of contingent liabilities at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability).

4. On the date hereof before and after giving effect to the Transactions, the
present fair salable value of the assets of the Company is greater as of the
date hereof than the total amount of liabilities, including contingent
liabilities, of the Company (it being understood that the amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability).

5. The Company is not incurring, and does not intend to incur, debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they mature.

[Signature Page Follows]

 

Exhibit E to A&R Credit Agreement – Form of Solvency Certificate

-1-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of [        ].

 

Very truly yours, TESORO LOGISTICS LP By:   TESORO LOGISTICS GP, LLC,   its
general partner By:  

 

Name:  

 

Title:   [Chief Financial Officer]

 

Exhibit E to A&R Credit Agreement – Form of Solvency Certificate

-1-



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tesoro Logistics LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-1 to A&R Credit Agreement – Form of U.S. Tax Compliance Certificate

-1-



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tesoro Logistics LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E (as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-2 to A&R Credit Agreement – Form of U.S. Tax Compliance Certificate

-1-



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement,
dated as of December 2, 2014 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Tesoro Logistics LP, a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E (as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

Exhibit F-3 to A&R Credit Agreement – Form of U.S. Tax Compliance Certificate

-1-